Case 1:19-cv-00632-TSE-JFA Document 52 Filed 08/29/19 Page 1 of 74 PageID# 628



                          IN THE UNITED STATES DISTRICT COURT
                          FOR THE EASTERN DISTRICT OF VIRGINIA
                                     Alexandria Division


   SVETLANA LOKHOVA                              )
                                                 )
           Plaintiff,                            )
                                                 )
   v.                                            )          Civil Action No. 1:19-cv-632-TSE
                                                 )
                                                 )          TRIAL BY JURY
   STEFAN A. HALPER,                             )          IS DEMANDED
   DOW JONES & COMPANY, INC.                     )
   THE NEW YORK TIMES COMPANY,                   )
   WP COMPANY, LLC                               )
   NBCUNIVERSAL MEDIA, LLC                       )
                                                 )
   -and-                                         )
                                                 )
   MALCOLM NANCE                                 )
                                                 )
           Defendants.                           )
                                                 )



                          AMENDED COMPLAINT
           Plaintiff, Svetlana Lokhova, by counsel, files the following Amended Complaint

   against defendants, Stefan A. Halper (“Halper”), Dow Jones & Company, Inc. (“Dow

   Jones”), The New York Times Company (the “Times”), WP Company, LLC d/b/a The

   Washington      Post    (the   “Post”),   NBCUniversal    Media,   LLC    d/b/a   MSNBC

   (“NBCUniversal”) and Malcolm Nance (“Nance”), jointly and severally.

           Plaintiff seeks (a) compensatory damages and punitive damages in the sum of

   $25,350,000.00, (b) prejudgment interest on the principal sum awarded by the Jury

   from February 19, 2017 to the date of Judgment at the rate of six percent (6%) per year

   pursuant to § 8.01-382 of the Virginia Code (1950), as amended (the “Code”), and (c)



                                                 1
Case 1:19-cv-00632-TSE-JFA Document 52 Filed 08/29/19 Page 2 of 74 PageID# 629



   court costs – arising out of the Defendants’ defamation, common law conspiracy, and

   tortious interference with contract and reasonable business expectancies.

                                     I. INTRODUCTION

          1.      Stefan Halper is a ratfucker 1 and a spy, who embroiled an innocent

   woman in a conspiracy to undo the 2016 Presidential election and topple the President of

   the United States of America. For at least forty (40) years, Halper has been intimately

   involved in clandestine campaign-intelligence gathering operations. [See, e.g.,

   https://www.nytimes.com/1983/07/07/us/reagan-aides-describe-operation-to-gather-

   inside-data-on-carter.html (“An operation to collect inside information on Carter

   Administration foreign policy was run in Ronald Reagan’s campaign headquarters in the

   1980 Presidential campaign, according to present and former Reagan Administration

   officials … The sources identified Stefan A. Halper, a campaign aide involved in

   providing 24-hour news updates and policy ideas to the traveling Reagan party, as the

   person in charge”); https://www.nytimes.com/1984/04/07/us/questions-remain-about-

   activities-of-aides-to-the-1980-reagan-campaign.html?searchResultPosition=25        (“Nine

   months after the disclosure that some of President Carter's briefing papers ended up in the

   hands of the Reagan campaign in 1980, it has become clear that Reagan aides took great

   pains to get information about the opposite camp. But, despite several investigations,

   questions remain. One is whether any of the wide-ranging efforts by Reagan officials to

   obtain information were illegal.”)].




          1
                   “Ratfucking” is a well-known political term, originated by one-time
   Richard Nixon campaign strategist Donald Segretti. It is a colorful and foul simile for
   “pulling a dirty trick.” [http://daveweigel.com/2010/06/on-ratfucking/].


                                               2
Case 1:19-cv-00632-TSE-JFA Document 52 Filed 08/29/19 Page 3 of 74 PageID# 630



          2.      The Dow Jones, Times, Post and MSNBC are well-aware of Halper’s

   shady and controversial past. Halper’s father-in-law was Ray Cline (“Cline”), a former

   deputy director of the CIA and director of intelligence and research at the State

   Department. Cline “recommended his son-in-law, Stefan A. Halper, a former Nixon

   White House aide, be hired as Bush’s director of policy development and research.”

   [https://www.washingtonpost.com/archive/politics/1980/03/01/coming-in-from-the-cold-

   going-out-to-the-bush-campaign/3758ff60-0d13-43a6-9a6f-c692e20d5378/]. Halper is a

   veteran political operative. [https://www.iwp.edu/faculty/stefan-halper/].          He has

   participated in or been associated with dirty tricks and scandal his entire life. [See, e.g.,

   Patricia Goldstone, Interlock. Art, Conspiracy, and the Shadow Worlds of Mark

   Lombardi, p. 120 (Catapult 2015) (Halper is an “accomplished political operative” linked

   to several dirty trick campaigns); https://www.revolvy.com/page/Palmer-National-Bank-

   of-Washington%2C-D.C (Halper was a co-founder and chairman of Palmer National

   Bank (“PNB”) from 1983 to 1990. Halper had no banking experience. As part of the

   Iran-Contra scandal, Oliver North used the bank to funnel money to a Swiss bank account

   and ultimately to the Contras.)].

          3.      Between January 2016 and May 2018, Halper colluded with rogue agents

   of the Federal Bureau of Investigation (“FBI”), the Central Intelligence Agency (“CIA”),

   with political operatives at Cambridge University, including the retired head of British

   intelligence, Richard Dearlove (“Dearlove”), and with “journalists” employed by the

   Wall Street Journal, the Guardian, the New York Times, the Washington Post and other




                                                3
Case 1:19-cv-00632-TSE-JFA Document 52 Filed 08/29/19 Page 4 of 74 PageID# 631



   mainstream media outlets, including Shane Harris (“Harris”), 2 to promote a narrative and

   publish statements about Plaintiff, about United States Army General Michael Flynn

   (“General Flynn”), and about others – statements that Halper and his confederates knew

   to be false.

           4.     Halper drew Plaintiff into a web of lies. As part of the sophisticated

   counterintelligence operation, Halper manufactured and published numerous false and

   defamatory statements. Halper misrepresented, directly or by implication, that Plaintiff

   was a “Russian spy” and a traitor to her country (the United Kingdom), that Plaintiff had

   an affair with General Flynn on the orders of Russian intelligence, and that Plaintiff had

   compromised General Flynn.         Halper tortiously interfered with and undermined

   Plaintiff’s professional career and business by asserting that Plaintiff was not a real

   academic and that her research was provided by Russian intelligence on the orders of

   Vladimir Putin.

           5.     Halper and his confederates spread lies about Plaintiff and General Flynn

   in article after article published and republished and republished by the defendants and by

   third-parties over and over again between December 2016 and August 2019. [See, e.g.,

   https://www.nytimes.com/2019/04/09/us/politics/russia-investigation-barr.html]. Several

   of the republications in 2019 were made by Halper’s former “student”, Robert Costa;

   https://twitter.com/costareports/status/1124011600648732678;



           2
                  In March 2016, Halper told Harris that General Flynn’s trip to Moscow in
   December 2015 “set off alarms within military and intelligence circles over whether
   Flynn had notified the U.S. government about his foreign travel, as his security clearance
   requires.” [https://www.thedailybeast.com/trump-embraces-ex-top-obama-intel-official].
   In 2017 and 2018, Halper again falsely used the word “alarm” to describe an alleged
   “closeness” between Plaintiff and General Flynn – a “closeness” that never existed.



                                               4
Case 1:19-cv-00632-TSE-JFA Document 52 Filed 08/29/19 Page 5 of 74 PageID# 632



   https://twitter.com/costareports/status/1110580905154891776?s=17].3           The     FBI

   knowingly used Halper’s lies and the lies of others as the seeds and foundation upon

   which to begin a “special investigation” into “collusion” between the Trump campaign

   and the Russian government.

          6.     Defendants’ combined character assassination devastated Plaintiff, injured

   her business as an academic and author, and propelled her to the epicenter of a massive

   fraudulent hoax about “Russian collusion”. Plaintiff lost (a) the right and expectation of

   academic advancement or fellowship at Cambridge University; (b) the possibility of

   obtaining employment as a professor anywhere else in the World; (c) the opportunity to

   gain a PhD, despite working for seven (7) years toward her goal; and (d) valuable book

   contracts with Basic and Penguin Books, Norton and Harper Collins (second book),

   including advances, foreign rights, movie rights and royalties.        Plaintiff suffered

   irreparable damage to her writing career. She was forced to flee her country after the

   birth of her child and to live abroad without a permanent address in order to avoid public

   scrutiny, invasion of her privacy, and constant public ridicule. Plaintiff’s health has

   deteriorated. She dreads receiving email. She lives in constant fear and with a deep

   sense of betrayal and dismay. Plaintiff experiences a recurring nightmare about being

   separated from her baby as a result of arrest on a false charge manufactured by Halper

   and his handlers. Plaintiff has contemplated suicide to end the suffering caused by the

   enormous weight and stress of being collateral damage in Halper’s international

   conspiracy and scandal.


          3
                   Robert Costa (“Costa”) was a student of Halper’s at Cambridge.
   [https://www.npr.org/2018/05/22/613449461/washington-post-reporter-discusses-fbi-
   informant-who-met-with-trump-campaign]. Costa is a reporter for the Post and a
   political analyst for MSNBC. [https://www.washingtonpost.com/people/robert-costa/].


                                               5
Case 1:19-cv-00632-TSE-JFA Document 52 Filed 08/29/19 Page 6 of 74 PageID# 633



          7.        On March 22, 2019, Special Counsel Robert Mueller submitted his

   confidential report entitled “Report on the Investigation into Russian Interference in the

   2016 Presidential Election” (the “Mueller Report”). The Special Counsel and his staff of

   19 lawyers, assisted by a team of approximately 40 FBI agents, intelligence analysts,

   forensic accountants, and other professional staff, issued more than 2,800 subpoenas,

   executed nearly 500 search warrants, obtained more than 230 orders for communication

   records, issued almost 50 orders authorizing use of pen registers, made 13 requests to

   foreign governments for evidence, and interviewed approximately 500 witnesses.

          8.        As part of the Special Counsel investigation, Mueller and his team

   interviewed General Flynn approximately nineteen times.

          9.        Mueller and his team never interviewed Plaintiff once and never

   subpoenaed a single record from her. For that matter, Lokhova has been interviewed or

   investigated by any agency of any government, a fact well-known to the Defendants.

          10.       After a thorough investigation, the Special Counsel found no evidence

   that Plaintiff was a Russian spy; no evidence that General Flynn had an affair with

   Plaintiff; no evidence that General Flynn was ever compromised in any way as a result of

   any interaction he ever had with Plaintiff; and no evidence that any member of the

   presidential campaign of Donald Trump, and/or others associated with it, ever conspired

   with the Russian government in its efforts to interfere in the 2016 U.S. Presidential

   election. The Mueller Report conclusively vindicates Plaintiff and General Flynn,

   and proves Halper and his associates were intentionally lying about virtually every

   material fact.




                                               6
Case 1:19-cv-00632-TSE-JFA Document 52 Filed 08/29/19 Page 7 of 74 PageID# 634



          11.     In this case, Plaintiff seeks money damages for the anguish, insult, pain,

   embarrassment, humiliation, mental suffering, destruction of her good name and

   reputation, and financial loss caused by the Defendants’ defamation, conspiracy, tortious

   and intentional misconduct.    Defendants’ participation in corrupt counterintelligence

   operations and their indiscriminate and persistent use of the Internet and social media to

   defame must be stopped. Defendants committed criminal and deliberately wrongful acts.

   They engaged in conduct involving dishonesty, fraud, deceit and misrepresentation. The

   conduct of Defendants and their confederates cannot be tolerated and the mainstream

   media cannot continue to serve as a weapon of those bent on the destruction of American

   democracy. The Defendants should be punished for their unlawful actions and a very

   strong message needs to be sent to prevent others from acting in a similar way.

                                        II. PARTIES

          12.     Plaintiff, Svetlana Lokhova (“Lokhova”), is a citizen of the United

   Kingdom (UK). She was born in Moscow on June 4, 1980. Lokhova matriculated to

   Cambridge University in 1998, where she studied history.         She hold a Master’s in

   Philosophy (MPhil) and a B.A (Honors) in History.          Her groundbreaking Master's

   dissertation remains the definitive account of the founder of the Soviet intelligence

   service, Felix Dzerzhinsky. [https://www.svetlanalokhova.com/biography]. She became

   a citizen of the UK in 2002. She is a mother, historian, academic and author. Lokhova is

   a private individual.   Until she was egregiously defamed by Halper and his co-

   conspirators in 2016, 2017 and 2018, Lokhova enjoyed an untarnished reputation in the

   community in which she lived and worked.




                                               7
Case 1:19-cv-00632-TSE-JFA Document 52 Filed 08/29/19 Page 8 of 74 PageID# 635



          13.     Defendant, Halper, is a citizen of Virginia.      He lives in Great Falls,

   Virginia. Halper is (or was) an informant for the FBI. 4 He graduated from Stanford in

   1967, and received a Ph.D. from Oxford in 1971 and Cambridge in 2004. He was the

   director of American studies in the Department of Politics and International Studies at

   Cambridge, where he taught classes and also delivered papers at institutions around the

   World, including Chatham House in London, the Center for Strategic and International

   Studies in Washington, D.C., and the U.S. Naval War College. While at Cambridge,

   Halper worked for years alongside Dearlove. Dearlove spent decades with British Secret

   Intelligence Service (SIS), known as MI6, and was its Director from 1999 to 2004. 5

   [http://www.csap.cam.ac.uk/network/richard-dearlove/]. Halper organized and hosted a

   series of Cambridge Intelligence Seminars that were attended by intelligence community

   members, academics, and researchers from around the World. One such seminar in 2014,

   put together by Halper and Dearlove, was attended by then-President Barack Obama’s



          4
                   While the FBI merely describes Halper as an “informant”, in truth Halper
   is actually a counterintelligence operative. In 2016, Halper actively courted at least three
   Trump campaign officials, offering to pay for travel and misrepresenting himself as eager
   to work for Donald Trump. During the 2016 presidential campaign, Halper was a “secret
   source” for the FBI. Halper was asked by the FBI to gather information on Carter Page
   (“Page”), George Papadopoulos (“Papadopoulos”), and Trump campaign co-chairman
   Sam Clovis (“Clovis”). [https://dailycaller.com/2018/03/25/george-papadopoulos-
   london-emails/;     https://www.washingtonpost.com/politics/secret-fbi-source-for-russia-
   investigation-met-with-three-trump-advisers-during-campaign/2018/05/18/9778d9f0-
   5aea-11e8-b656-a5f8c2a9295d_story.html?utm_term=.df8cb79900da]. Halper has been
   engaged in espionage for decades. In 1980, he oversaw a covert operation in which CIA
   operatives passed classified information about President Carter’s foreign policy to
   Reagan campaign officials. [https://theintercept.com/2018/05/19/the-fbi-informant-who-
   monitored-the-trump-campaign-stefan-halper-oversaw-a-cia-spying-operation-in-the-
   1980-presidential-election/].

          5
                  Dearlove is a career intelligence officer of thirty-eight years standing. He
   has served in Nairobi, Prague, Paris, Geneva and Washington, as well as in a number of
   key London-based posts. [https://thecsi.org.uk/sample-page/].


                                                8
Case 1:19-cv-00632-TSE-JFA Document 52 Filed 08/29/19 Page 9 of 74 PageID# 636



   Defense Intelligence Agency Director, General Flynn. Between 2012 and 2018, Halper

   received a total of $1,058,161.00 USD from the Department of Defense (DoD). Halper’s

   contract was funded through annual awards paid out of the Pentagon’s Office of Net

   Assessment (ONA”).                [https://www.zerohedge.com/news/2018-05-21/fbi-informant-

   stefan-halper-paid-over-1-million-obama-admin-spied-trump-aide-after].          Over half of

   the sum paid to Halper was for his counterintelligence efforts surrounding the 2016

   Presidential election. [https://www.zerohedge.com/news/2019-02-20/fbi-official-admits-

   infiltrating-trump-campaign-just-dont-call-it-spying;

   https://www.usaspending.gov/#/search/68d183f62648f90913efbf55858f3893].

             14.         Halper and his handlers hatched the conspiracy to defame Plaintiff and

   smear General Flynn in Virginia.              Halper carried out the plot from Virginia.   He

   originally published the defamatory statements at issue in this case to his co-conspirators

   in the media from his computer in Virginia or using his phone in Virginia.

             15.         Defendant, Dow Jones, is a Delaware corporation with headquarters and a

   principal place of business in New York. One of the products published by Dow Jones is

   the Wall Street Journal (“WSJ” or the “Journal”). Dow Jones publishes the Journal both

   in print and online. [See, e.g., www.wsj.com]. On its website, Dow Jones claims that

   “[t]he most ambitious people in the world read The Wall Street Journal … Journal

   readers         are     the    leaders   of     today    and    tomorrow’s    rising   stars.”

   [https://www.dowjones.com/products/wsj/]. The Journal’s global digital offerings have

   grown to include 12 sites in six languages, edited locally for a regionally relevant focus.

   The Journal has a massive social media presence, with 16.6 Million followers on Twitter




                                                      9
Case 1:19-cv-00632-TSE-JFA Document 52 Filed 08/29/19 Page 10 of 74 PageID# 637



    [https://twitter.com/WSJ?ref_src=twsrc%5Egoogle%7Ctwcamp%5Eserp%7Ctwgr%5Eau

    thor] and over 6,328,547 followers on Facebook. [https://www.facebook.com/wsj/].

           16.     Defendant, Times (NYSE:NYT), is a New York corporation.               Its

    headquarters and principal place of business is in New York. The Times is a nationwide

    company that publishes The New York Times newspaper and www.nytimes.com. The

    putative “mission” of the Times is to “seek the truth and help people understand the

    world”. The Times’ content reaches a broad audience through both digital and print

    platforms. As of December 30, 2018, the Times had approximately 4.3 million paid

    subscriptions across 217 countries and territories to its digital and print products.

    [https://s1.q4cdn.com/156149269/files/doc_financials/annual/2018/updated/2018-

    Annual-Report-(1).pdf]. In addition to its digital and print products, the Times targets

    viewers in Virginia and elsewhere via social media. The Times has over 43.4MM

    followers     on    Twitter     and     16,500,000+      followers    on     Facebook.

    [https://twitter.com/nytimes?ref_src=twsrc%5Egoogle%7Ctwcamp%5Eserp%7Ctwgr%5

    Eauthor]; https://www.facebook.com/nytimes/].

           17.     Defendant, Post, is a limited liability company organized and existing

    under the laws of the State of Delaware with its principal place of business in

    Washington, D.C. None of the Post’s members is a citizen of the United Kingdom. The

    Post has one of the largest print circulations and number of online subscribers in the

    country.     The Post has 13.7 Million followers on Twitter (@washingtonpost).

    [https://twitter.com/washingtonpost?ref_src=twsrc%5Egoogle%7Ctwcamp%5Eserp%7Ct

    wgr%5Eauthor].       Over 6,280,000 people follow the Post using Facebook.

    [https://www.facebook.com/washingtonpost/].




                                              10
Case 1:19-cv-00632-TSE-JFA Document 52 Filed 08/29/19 Page 11 of 74 PageID# 638



           18.    Defendant, NBCUniversal, is a limited liability company organized and

    existing under the laws of the State of Delaware with its principal place of business in

    New York. None of NBCUniversal’s members is a citizen of the United Kingdom.

    NBCUniversal owns and operates “MSNBC”.              Reaching more than 96 million

    households worldwide, MSNBC offers a full schedule of live news coverage, progressive

    voices, award-winning documentary programming – 24 hours a day, 7 days a week.

    MSNBC also delivers breaking news and information across a variety of platforms,

    including www.msnbc.com. [http://www.nbcuniversal.com/business/msnbc].         MSNBC

    promotes its business and extreme left-wing causes via Twitter and Facebook.

    [https://twitter.com/MSNBC?ref_src=twsrc%5Egoogle%7Ctwcamp%5Eserp%7Ctwgr%

    5Eauthor; https://www.facebook.com/msnbc/]. MSNBC has 2.44 Million followers on

    Twitter. Over 2,264,000 people follow MSNBC on Facebook.

           19.    Defendant, Nance, is a citizen of New York. He claims to be a counter-

    terrorism analyst for MSNBC. [https://politicon.com/speaker/malcolm-nance/]. He holds

    himself as an agent of MSNBC and regularly appears on television to espouse the views

    and agendas of MSNBC. [https://www.imdb.com/name/nm5452974/].

           20.    At all times relevant to this action, Halper colluded with operatives at

    Cambridge University, and agents employed by Dow Jones, the Guardian, the Times and

    the Post to leak false statements about Plaintiff as part of a nefarious effort to smear

    General Flynn and fuel and further the now debunked and dead narrative that the Trump

    campaign colluded with Russia. Halper, with the full knowledge and acquiescence of the

    media Defendants, used the Wall Street Journal, the Guardian, the Times, the Post and




                                              11
Case 1:19-cv-00632-TSE-JFA Document 52 Filed 08/29/19 Page 12 of 74 PageID# 639



    MSNBC – and their massive public followings – as a bullhorn and an echo chamber to

    amplify and republish the defamation to an unprecedented and unimaginable degree.

           21.     The Journal, Guardian, Times, Post and MSNBC knew that Halper was a

    spy and that Halper had an agenda to infiltrate and discredit the Trump campaign. These

    media Defendants knew that Halper was lying about Lokhova and General Flynn. They

    never questioned their verifiably unreliable source and did no fact-checking. As a result

    of the collusive arrangement between Halper and his media stooges, Plaintiff suffered

    incredible ignominy.

                               III. JURIDICTION AND VENUE

           22.     The United States District Court for the Eastern District of Virginia has

    subject matter jurisdiction over this action pursuant to 28 U.S.C. § 1332. The parties are

    citizens of different States and the amount in controversy exceeds the sum or value of

    $75,000, exclusive of interest, costs and fees.

           23.     Each of the Defendants is subject to personal jurisdiction in Virginia

    pursuant to Virginia’s long-arm statute, § 8.01-328.1(A)(1), (A)(3) and (A)(4) of the

    Code, as well as the Due Process Clause of the United States Constitution. Halper lives

    in Virginia. He orchestrated the conspiracy from Virginia. The media Defendants are at

    home in Virginia. They sell millions of newspapers and have millions of subscribers and

    followers in Virginia. They engage in continuous and systematic business in Virginia.

    They colluded with a Virginia citizen to defame and injure Plaintiff.         Each of the

    Defendants has minimum contacts with Virginia such that the exercise of personal

    jurisdiction over them comports with traditional notions of fair play and substantial

    justice and is consistent with the Due Process Clause of the United States Constitution.




                                                 12
Case 1:19-cv-00632-TSE-JFA Document 52 Filed 08/29/19 Page 13 of 74 PageID# 640



            24.    Venue is proper in the Alexandria Division of the United States District

    Court for the Eastern District of Virginia. A substantial part of the events giving rise to

    the claims stated in this action occurred in the Alexandria Division of the Eastern District

    of Virginia.

                               IV. STATEMENT OF THE FACTS

            25.    Lokhova is not and never has been a Russian spy or an agent of Russian

    intelligence or any branch or agency of the Russian government. She is Russian by birth.

    That’s it.

            26.    Lokhova never had an affair with General Flynn. Indeed, she has never

    been alone with General Flynn, ever.

            27.    The lies told by the Defendants about Lokhova (described below) were

    invented by the Defendants out of whole cloth for the purpose of promoting a

    preconceived storyline about “collusion” between the Trump campaign and Russia.

    Halper and the media Defendants, being both experienced and adept at propaganda and

    having the tools at their disposal to carry out an effective propaganda campaign, knew

    that the sensational and scandalous accusations of “Russian collusion” would ignite a

    wildfire of controversy.

            28.    It was the goal of Halper and the media Defendants that the wildfire would

    engulf General Flynn and other members of the Trump campaign, and, after the 2016

    election, that it would create another “Watergate”.

            29.    In 1999, as part of her university studies at Cambridge, Lokhova met

    Professor Christopher M. Andrew (“Andrew”). Andrew became Lokhova’s long-term,

    academic mentor and co-author.         Andrew was the official historian to “MI5”, the




                                                13
Case 1:19-cv-00632-TSE-JFA Document 52 Filed 08/29/19 Page 14 of 74 PageID# 641



    counterintelligence organization in the UK. [https://www.mi5.gov.uk/who-we-are;

    https://www.hist.cam.ac.uk/directory/cma1001@cam.ac.uk;

    http://www.csap.cam.ac.uk/network/christopher-andrew/].       At Andrew’s suggestion,

    Lokhova studied for a Master’s Degree in 2001-2002. She was instructed to travel to

    Moscow, where she obtained declassified documents from RGASPI, the former

    Communist Party archive.      RGASPI is not an intelligence archive.       At Andrew’s

    suggestion, Lokhova began a PhD in Soviet Intelligence Studies in 2004.

           30.     In 2004, Lokhova left academia to pursue a career in finance. From 2004

    until January 2012, Lokhova worked in London for the UK operations of Morgan

    Stanley, Citibank, Legal and General, and Troika Dialog UK, Ltd., respectively. Troika

    Dialog was an independent investment bank acquired by Sberbank on April 23, 2012.

    Lokhova took a leave of absence fromTroika Dialog in early January 2012, after raising a

    discrimination complaint.    She resigned from Troika Dialog before the Sberbank

    takeover.    Lokhova won her hard-fought discrimination case in a UK court against

    Sberbank.

           31.     Lokhova has never worked for an entity associated with the Russian State.

           32.     In 2012, Andrew contacted Lokhova. Andrew suggested to Lokhova that

    she restart her PhD and rejoin the Cambridge Intelligence Seminar (the “Seminar”) as a

    distraction from the stress of her ongoing legal case with Sberbank.

           33.     On rejoining academia, Lokhova became peripherally aware of Halper as

    a member of the Seminar.

           34.     Lokhova has never had a single conversation with Halper.




                                                14
Case 1:19-cv-00632-TSE-JFA Document 52 Filed 08/29/19 Page 15 of 74 PageID# 642



           35.    Halper went to great pains to avoid social interaction with Lokhova to the

    point of rudeness. Halper made it a point to sleep through Lokhova’s presentations and,

    despite the small size of the forum (maybe 20 attendees), Halper would refuse to sit even

    on the same side of the table as Lokhova.

           36.    Other members of the Seminar evaded or simply refused to answer any

    direct questions about Halper’s role or background. He was described as “very rich” and

    the “money” behind the Seminar.

           37.    Unlike Lokhova, Halper was (and is) deeply, intimately and undeniably

    connected with Russian intelligence.

           38.    Between 2012 and 2015 Halper invited General Vladimir I. Trubnikov

    (“Trubnikov”), former director of Russian intelligence, to teach at the Seminar. 6 A May

    2012 course syllabus states, “Ambassador Vladimir I. Trubnikov will comment on the

    challenges faced while directing the Foreign Intelligence Service, his tenure as

    Ambassador to India, President Putin and the likely course of Russia’s relations with

    Britain and the U.S.” In May 2015, Trubnikov returned to teach with Halper at the

    Seminar on “current relations between the Russian Federation and the West.” Other

    notable intelligence experts attended the event in 2015, including Major Gen. Peter

    Williams, a former British commander of the mission to the Soviet Forces in Germany.



           6
                   Christopher Steele (“Steele”) told the FBI that General Trubnikov was one
    of the sources of the infamous Steele dossier. [https://dailycaller.com/2019/05/16/steele-
    dossier-sources-state-department/ (“Dossier author Christopher Steele identified a former
    Russian spy chief and a top adviser to Russian President Vladimir Putin as being
    involved in handling potentially compromising information about President Donald
    Trump, State Department notes show. In her notes, State Department official Kathleen
    Kavalec also referred to the two Russians – former Russian foreign intelligence chief
    Vyacheslav Trubnikov and Putin aide Vladislav Surkov – as ‘sources.’”). Lokhova has
    never met General Trubnikov.


                                                15
Case 1:19-cv-00632-TSE-JFA Document 52 Filed 08/29/19 Page 16 of 74 PageID# 643



    Halper’s partner in the Seminar was Cambridge Professor Neil Kent (“Kent”).

    According to Kent’s biography, he was a professor from 2002 to 2012 at Russia’s St.

    Petersburg State Academic Institute. [https://saraacarter.com/whistleblower-exposes-key-

    player-in-fbi-russia-probe-it-was-all-a-set-up/].

           39.     Halper knew from his connections to Trubnikov and Kent that Lokhova

    was not a Russian spy.

    A.     GENERAL MICHAEL T. FLYNN

           40.     Michael T. Flynn graduated from the University of Rhode Island in 1981

    with a degree in Management Science. He holds three graduate degrees: a Master of

    Business Administration in Telecommunications from Golden Gate University, San

    Francisco; a Master of Military Arts and Sciences from Fort Leavenworth, Kansas; and a

    Master of National Security and Strategic Studies from the United States Naval War

    College. He also holds an Honorary Doctorate of Laws from The Institute of World

    Politics, Washington, D.C. General Flynn is a graduate of the Army’s Intelligence

    Officer Basic, Advanced, and Electronic Warfare Courses; the Combined Armed

    Services Staff Course; the United States Army Command and General Staff College and

    School of Advanced Military Studies; and the United States Naval War College. He was

    commissioned a second lieutenant in Military Intelligence. His first assignment was as a

    paratrooper of the 82nd Airborne Division at Fort Bragg, North Carolina. Since then, he

    has served in a variety of command and staff positions to include, Commander, 313th

    Military Intelligence Battalion and G2, 82nd Airborne Division; G2, 18th Airborne Corps,

    CJ2, CJTF-180 Operation Enduring Freedom (OEF) in Afghanistan; Commander, 111th

    Military Intelligence Brigade at the Army’s Intelligence Center at Fort Huachuca,




                                                 16
Case 1:19-cv-00632-TSE-JFA Document 52 Filed 08/29/19 Page 17 of 74 PageID# 644



    Arizona; Director of Intelligence, Joint Special Operations Command with duty in OEF

    and Operation Iraqi Freedom (OIF); Director of Intelligence, United States Central

    Command with duty in OEF and OIF; Director of Intelligence, the Joint Staff; Director of

    Intelligence, International Security Assistance Force-Afghanistan and US Forces-

    Afghanistan and Special Assistant to the Deputy Chief of Staff, G2. General Flynn’s

    awards include the Defense Superior Service Medal (with 3 Oak Leaf Clusters), Legion

    of Merit (with Oak Leaf Cluster), Bronze Star Medal (with 3 Oak Leaf Clusters),

    Meritorious Service Medal (with Silver Oak Leaf Cluster), Joint Service Commendation

    Medal, Army Commendation Medal (with 4 Oak Leaf Clusters), the NATO Service

    Medal, and several service and campaign ribbons. General Flynn also has earned the

    Ranger Tab and Master Parachutist Badge, and the Joint Staff Identification Badge. In

    April 2012, President Barack Obama nominated General Flynn to be the 18th Director of

    the Defense Intelligence Agency (DIA). General Flynn became Director of the DIA on

    July 24, 2012.

           41.       General Flynn is happily married and has two sons.

    B.     THE CAMBRIDGE DINNER – FEBRUARY 28, 2014

           42.       In January 2014, Dearlove and Andrew invited Lokhova to attend a group

    dinner with General Flynn at Dearlove’s house at Pembroke College. Dearlove – former

    director of MI6 – knew that Lokhova was born in Russia.               Dearlove had no

    concerns with Lokhova. Dearlove would never have allowed Lokhova to attend an

    event with General Flynn, the Director of the DIA, if Dearlove had had any

    concerns with Lokhova.




                                                17
Case 1:19-cv-00632-TSE-JFA Document 52 Filed 08/29/19 Page 18 of 74 PageID# 645



           43.     The purpose of the dinner was to promote the program that was to become

    the   “Cambridge    Security     Initiative”   (CSI),   a   group   chaired   by   Dearlove.

    [https://thecsi.org.uk/]. The object of CSI was to advance education in international

    security and intelligence issues and to help support graduate students, such as Lokhova,

    while they were studying at Cambridge.

           44.     Lokhova arrived at the dinner with Dr. William Foster (“Foster”). Foster

    was (and is) Fellow in History and Vice-Principal of Homerton College at Cambridge.

    He is Director of Studies and Senior Lecturer in the history of modern and contemporary

    war    at    Homerton.       [https://www.homerton.cam.ac.uk/academicstaff/williamfoster;

    https://www.hist.cam.ac.uk/directory/whf21@cam.ac.uk].         At the start of the dinner,

    Foster and Lokhova discussed a troublesome student. General Flynn briefly introduced

    himself to Foster and Lokhova.

           45.     Approximately twenty people attended the dinner. Lokhova sat between

    Foster and Dearlove on the other side of the table from General Flynn. Lokhova never

    sat next to General Flynn.

           46.     At the end of the dinner, Andrew invited Lokhova to address General

    Flynn. Lokhova participated in a brief, public, group exchange with General Flynn and

    Dearlove. No one expressed any concerns of any kind.

           47.     Lokhova took photographs of the dinner event which completely debunk

    the false narrative that Halper and the media Defendants published about Lokhova,

    General Flynn and the February dinner event. Although General Flynn appears in the

    photographs, Halper does not:




                                                   18
Case 1:19-cv-00632-TSE-JFA Document 52 Filed 08/29/19 Page 19 of 74 PageID# 646




    No one remembers Halper attending the event because, in truth, Halper was not there. 7

           48.    Nothing inappropriate happened at the dinner. DIA representatives who

    attended the dinner raised no concerns. After the dinner, General Flynn left with DIA

    official, Dan O’Brien.

           49.    After the dinner, Dearlove was very happy and unconcerned about the

    events that transpired that evening. He was photographed smiling and shaking hands

    with General Flynn:




           7
                  In February 2017, Foster told Halper the correct account of what happened
    the evening of the dinner with General Flynn. Halper knew the truth, yet continued to
    knowingly publish falsehoods about Lokhova and General Flynn to the media Defendants
    and others.



                                               19
Case 1:19-cv-00632-TSE-JFA Document 52 Filed 08/29/19 Page 20 of 74 PageID# 647




           50.    Andrew asked Lokhova to stay in occasional contact with General Flynn.

    Andrew hoped that General Flynn might speak again at the Seminar or do business with

    CSI. Lokhova had occasional email contact with General Flynn after February 2014.

    Andrew was copied or saw all the email exchanges, which were general in nature.

           51.    At no point did General Flynn sign any emails as “General Misha”.

           52.    General Flynn never invited Lokhova to Moscow on an official visit or

    otherwise.

           53.    General Flynn never asked Lokhova to serve as a translator.

           54.    Lokhova is not a translator.

           55.    In April 2014, General Flynn announced his retirement.

           56.    Between 2014 and 2016, Lokhova continued to participate actively in the

    Seminar and with CSI without any issues. Lokhova was introduced to many former and

    serving security chiefs, including General Vincent R. Stewart (“General Stewart”) who

    succeeded General Flynn. Neither Dearlove, nor Halper, nor Andrew, nor Kent, nor

    anyone else ever raised any concerns about Lokhova.


                                                 20
Case 1:19-cv-00632-TSE-JFA Document 52 Filed 08/29/19 Page 21 of 74 PageID# 648



           57.     In fact, in September 2015, Lokhova participated in a Cambridge – U.S.

    Conference sponsored by the United States Department of Defense and CSI. Dearlove

    chaired the conference.    Andrew was a keynote speaker.        The conference schedule

    identified Dearlove and Andrew, and contained the following biographies:




    Dearlove and Andrew’s good names and reputations were behind the conference. They

    had every good reason to invite the most highly qualified, reputable and trustworthy

    speakers. The credentials of all speakers were appropriately vetted.

           58.     Lokhova spoke on September 28, 2015:




                                               21
Case 1:19-cv-00632-TSE-JFA Document 52 Filed 08/29/19 Page 22 of 74 PageID# 649



    Dearlove, Andrew and Halper knew that Lokhova was not a Russian spy.                    In

    September 2015, long after the dinner in February 2014, Dearlove, Andrew and

    Halper approved Lokhova’s appointment to the prestigious, honorary position of

    CSI Fellow. Dearlove, Andrew and Halper knew that nothing inappropriate had

    occurred between General Flynn and Lokhova at the February 2014 dinner in

    Cambridge. Dearlove, a veteran of British intelligence, never would have allowed

    Lokhova to actively participate in the CSI conference in September 2015 (or any

    other Cambridge event for that matter) if Dearlove had any concern whatsoever

    with Lokhova’s interactions with General Flynn in February 2014.

           59.      In 2014, Andrew suggested Lokhova write a book based on her material

    from the RGASPI archive. He introduced her to his literary agents.

              60.   Following the dinner with General Flynn, Andrew was so impressed by

    the quality of Lokhova’s material he suggested they should co-author the book. A

    lucrative publishing contract was obtained from Basic Books and Penguin. Basic offered

    an advance against all royalties and all proceeds from the disposition of subsidiary rights

    due to the Author under this Agreement; the Publisher shall pay the Author the sum of

    one hundred seventy-five thousand dollars ($175,000). The UK publisher offered GBP

    20,000.

           61.      Lokhova shared all her research with Andrew. Under his editorship, she

    copyrighted her material in an article published by Routledge in a book in April 2014.

    The article publicly lists all Lokhova’s sources. Lokhova also shared her material with

    Dearlove. In a November 5, 2015 email, Dearlove stated “Dear Svetlana. Thanks for




                                                22
Case 1:19-cv-00632-TSE-JFA Document 52 Filed 08/29/19 Page 23 of 74 PageID# 650



    this excellent material. I am extremely grateful and it is exactly what I needed. Best

    regards RD”. 8

           62.     In December 2015, General Flynn traveled to Moscow as a private citizen

    and was paid $45,000 to speak at a Russia Today (“RT”) event, where he shared a table

    with President Vladimir Putin and others, including Green Party candidate, Jill Stein

    [https://www.jill2016.com/]:




           63.     Before he made the trip to Moscow, General Flynn advised his former

    employer, the DIA, about the trip; he then attended a “defensive” or “protective” briefing

    before he ever sat alongside Russian President Vladimir Putin at the RT dinner or before

    he talked with then-Russian Ambassador Sergey Kislyak. When General Flynn returned

    from Moscow, he spent time briefing intelligence officials on what he learned during the

    Moscow contacts. Between two and nine intelligence officials attended the various

           8
                   If Dearlove had actually been “alarmed” about the apparent closeness of
    General Flynn and Lokhova at the dinner in February 2014, he would never have
    published these kinds of statements in November 2015.


                                               23
Case 1:19-cv-00632-TSE-JFA Document 52 Filed 08/29/19 Page 24 of 74 PageID# 651



    meetings with General Flynn about the RT event, and the information was moderately

    useful,         about   what    one    would      expect   from    a    public    event.

    [https://thehill.com/opinion/white-house/423558-exculpatory-russia-evidence-about-

    mike-flynn-that-us-intel-kept-secret]. 9

              64.      Lokhova never discussed going to Moscow with General Flynn. Indeed,

    she did not even know about General Flynn’s trip.

    C.        THE COUNTERINTELLIGENCE CAMPAIGN

              65.      In late 2015, General Flynn informally became an adviser to the Trump

    presidential campaign.

              66.      Soon after General Flynn spoke at the RT event and became an informal

    advisor to the Trump campaign, Halper came back into the picture. 10

              67.      In December 2015, Halper drew down on a $244,960 contract he had been

    awarded by the Department of Defense for “Administrative Management and General

    Management Consulting Services”. [https://www.usaspending.gov/#/award/23673597;

    https://www.theepochtimes.com/fbi-spy-to-trump-campaign-was-paid-1m-by-secretive-

    defense-department-think-tank-2_2536163.html].

              68.      On January 12, 2016, Andrew emailed Lokhova, and invited her and her

    partner, David North (“North”), to Andrew’s house to have dinner with Halper and his

    wife. Two dates in February were offered.



              9
                       In 2016, the Obama Administration renewed General Flynn’s security
    clearance.
              10
                   Sometime in early 2016, the FBI began to investigate Flynn “based on his
    relationship with the Russian government”. [https://www.foxnews.com/politics/flynn-
    investigation-effort-to-trap-him].



                                                 24
Case 1:19-cv-00632-TSE-JFA Document 52 Filed 08/29/19 Page 25 of 74 PageID# 652



           69.    Andrew stated that the purpose of the dinner was to discuss the book that

    Lokhova and he were authoring. Lokhova was perplexed. At no point before this

    unexpected invitation had Halper expressed any interest in Lokhova’s work.

           70.    In truth, Halper had no interest in Lokhova’s work. Rather, Halper wanted

    to have dinner with Lokhova to probe her for information relating to Flynn in the hopes

    that his FBI handlers might find a basis upon which to file an application to conduct

    surveillance and spy on General Flynn.

           71.    Lokhova declined the invitation. Halper was, in her opinion, a loathsome

    character with whom Lokhova did not wish to share time.

           72.    Andrew became outraged by Lokhova’s refusal to attend the dinner.

    Thereafter, relations deteriorated between Andrew and Lokhova.        In March 2016,

    Andrew insisted on weekly meetings and close supervision of Lokhova’s material as a

    condition of continuing with the book. In April 2016, Andrew walked away from the

    lucrative publishing contract with Lokhova.

           73.    For the balance of 2016, Lokhova was absent from Cambridge. Since

    2016, Lokhova has had limited dealings with Andrew and the Seminar group.

           74.    In April 2016, Kent advised informed Lokhova that Halper and another

    academic, Dr. Peter Martland (“Martland”), were making statements about Lokhova’s

    background and work. Halper and Martland were asking pointed questions about who

    Lokhova was meeting with, where and when. Foster later advised Lokhova that Halper

    was spying on Lokhova to get to General Flynn.            Connecting Flynn to Russian

    intelligence was the foundation and launching pad for the Halper/FBI narrative that

    members of the Trump campaign were colluding with the Russians.




                                              25
Case 1:19-cv-00632-TSE-JFA Document 52 Filed 08/29/19 Page 26 of 74 PageID# 653



           75.     In July 2016, Andrew informed Lokhova that “ludicrous rumours were

    circulating” about her family’s links to Russian intelligence.

           76.     Also in July 2016, Halper resigned from his role as co-convener of the

    Seminar. 11 When he resigned, Halper did not mention “Kremlin-linked” interference in

    the Seminar as the reason for his departure. To the contrary, Halper reported that he was

    retiring for personal reasons and heading back to the United States permanently.

    [https://twitter.com/RealSLokhova/status/1128104248883892224 (Email from Andrew);

    id. https://twitter.com/RealSLokhova/status/1128068474700386304].

           77.     Halper concealed the fact that his resignation from the Seminar was

    because of his involvement as a spy in an FBI counterintelligence operation. Halper

    concealed the fact that he was aiding and abetting agents of the FBI in their efforts to

    create the false narrative (the “insurance policy”) of “collusion” between the Trump

    campaign and the Russian government.

           78.     In September 2016, Lokhova won publishing contracts with Norton US

    and Harper Collins for her book, The Spy Who Changed History.




           11
                    Halper resigned from the Seminar in July 2016 to assist the FBI in its
    covert investigation of the Trump campaign. In July 2016, the FBI officially began a
    covert counterintelligence operation known as “Crossfire Hurricane”. The FBI launched
    operation Crossfire Hurricane after Papadopoulos revealed he knew of hacked
    Democratic Party emails to Australian Ambassador Alexander Downer over late-night
    drinks in London. Downer notified U.S. intelligence officials of his run-in with
    Papadopoulos after the emails, which contained damaging information about 2016
    Democratic presidential nominee Hillary Clinton, were leaked to the public by
    WikiLeaks. On September 2, 2016, Halper unsolicitedly emailed Papadopoulos offering
    to pay the Trump adviser $3,000 to write an academic paper about a gas field located in
    the Mediterranean Sea. Thereafter, Halper and CIA honeypot, Azra Turk, met with
    Papdopoulos. Halper lied to Papadopoulos and introduced Turk as his “assistant”.
    [https://dailycaller.com/2018/05/21/fbi-informant-george-papadopoulos/].



                                                 26
Case 1:19-cv-00632-TSE-JFA Document 52 Filed 08/29/19 Page 27 of 74 PageID# 654



           79.     On November 8, 2016, Donald Trump was elected to be the 45th President

    of the United States of America.

    D.     COLLUSION AND DEFAMATION

           80.     After November 8, 2016, Halper took action in furtherance of the

    conspiracy to defame Lokhova and General Flynn and to advance the wholly fabricated

    and fictitious “Russian collusion” narrative. 12

           81.     In order to carry out the conspiracy, Halper employed multiple agents

    across multiple platforms. Halper used his experience and skill as a counterintelligence

    asset to undertake the defamation campaign against Lokhova.

           82.     Halper seeded the media Defendants (who already harbored extreme bias

    against and ill-will towards President Trump) with false and defamatory statements about

    Lokhova and General Flynn – statements that were eagerly republished with no

    evidentiary support and for the sole purpose of advancing the sensational and false

    narrative.

           1.      The FT Article

           83.     On December 17, 2016, while due to give birth, Lokhova became aware of

    an article that had been published in the Financial Times (FT) on December 16.

    https://www.ft.com/content/d43cd586-c396-11e6-9bca-2b93a6856354 (the “FT Article”).



           12
                    A week after President Trump’s election win, Christopher Steele briefed
    Sir Charles Farr (“Farr”), who then chaired Britain’s Joint Intelligence Committee, about
    his investigation of Trump’s possible ties to Russia. Farr passed the information to other
    high-level British intelligence officials, including MI5 director Andrew Parker and MI6
    director Alex Younger. [https://dailycaller.com/2019/05/22/nunes-trump-theresa-may-
    steele/]. Upon information and belief, Farr, Parker and/or Younger in turn passed the
    information on to Dearlove and Halper, which caused Halper and Dearlove to contact the
    Financial Times in November/December 2016. See infra.



                                                  27
Case 1:19-cv-00632-TSE-JFA Document 52 Filed 08/29/19 Page 28 of 74 PageID# 655



           84.      The FT Article, entitled “Intelligence experts accuse Cambridge forum

    of Kremlin links”, reported that Dearlove and Halper had cut ties with “fellow

    academics” at Cambridge “in a varsity spy scare harking back to the heyday of Soviet

    espionage at the heart of the British establishment.” The FT Article stated that Dearlove

    and Halper resigned “because of concerns over what they fear could be a Kremlin-backed

    operation to compromise the group.” Halper said he stepped down due to “unacceptable

    Russian influence on the group”.

           85.      The statements made by Halper to the FT were of and concerning

    Lokhova. The statements were false. Lokhova was not part of a “Kremlin-backed

    operation to compromise” the Seminar because, in truth, there was no such “operation”.

    Halper completely fabricated the so-called Russian “operation”.

           86.      Halper’s misrepresentations and propaganda in the FT Article were

    designed to seed the false narrative about Lokhova and stoke fears and paranoia about

    Russian subversion of the west and meddling in the 2016 presidential election.

           87.      The FT republished the FT Article to its 3.44 Million followers on Twitter.

    https://twitter.com/FT/status/809871591513489408          (December        16,       2017)

    https://twitter.com/FT/status/810159537508458496 (December 17, 2017)]. Thereafter,

    between 2017 and the present, the FT Article was republished thousands of times.

    [https://twitter.com/search?q=https%3A%2F%2Fwww.ft.com%2Fcontent%2Fd43cd586-

    c396-11e6-9bca-2b93a6856354&src=typd].

           88.      After publication of the FT Article, Halper began to contact other media

    outlets to solicit help in publicizing the false narrative about Lokhova and Russian

    intemeddling.




                                                28
Case 1:19-cv-00632-TSE-JFA Document 52 Filed 08/29/19 Page 29 of 74 PageID# 656



           89.     Halper told Sean O’Neill (“O’Neill”), a chief reporter with The Sunday

    Times of London (Britain’s oldest national daily newspaper), that Lokhova was a Russian

    spy. On December 19, 2019, O’Neill called Lokhova and repeated the false accusation.

           90.     On January 23, 2017, President Trump appointed General Flynn as his

    National Security Advisor (“NSA”).

           91.     On February 13, 2017, General Flynn resigned as NSA.

           92.     Halper and the FBI saw General Flynn’s resignation as the catalyst and

    opportunity to accelerate the defamation campaign and solidify the belief that “Russian

    collusion” was real.

           2.      The Andrew Article

           93.     Halper enlisted Andrew and Dearlove in his scheme to defame Lokhova

    and General Flynn.

           94.     On February 19, 2017, Andrew published an article in the Sunday Times

    of London, entitled “Impulsive General Misha shoots himself in the foot”.

    [https://www.thetimes.co.uk/article/impulsive-general-misha-shoots-himself-in-the-foot-

    l7gfpbghr (the “Andrew Article”).

           95.     The Andrew Article did not mention Lokhova by name, but was most

    certainly of and concerning Lokhova. The Andrew Article contained many untruths

    about Lokhova and General Flynn and was laden with sexual innuendo. For instance,

    Andrew falsely stated that General Flynn asked Lokhova to travel with him as a translator

    to Moscow on his next official visit and that General Flynn signed an email to Lokhova

    as “General Misha”.




                                               29
Case 1:19-cv-00632-TSE-JFA Document 52 Filed 08/29/19 Page 30 of 74 PageID# 657



           96.     Halper and Andrew knew these statements were false. Neither Halper nor

    Andrew ever heard General Flynn ask Lokhova to travel with him to Moscow as a

    translator or otherwise.

           97.     Moreover, Andrew was copied on Lokhova’s email communication with

    General Flynn. General Flynn never signed a single email, “General Misha”.

           98.     Halper and Andrew created the phraseology “General Misha” because

    they knew these words would receive international attention by the media and users of

    social media. The words were sexy and unforgettable. Halper and Andrew knew the

    words implied and would be immediately understood to mean that there was an intimate

    relationship between General Flynn and Lokhova.        Indeed, the defamatory phrase

    “General Misha” has been repeated millions of times and lives in infamy on the Internet

    and in the Twitterverse:

           https://twitter.com/TheDailyEdge/status/847992638640881665
           (“Mike Flynn didn’t disclose contacts w/Russian spy ‘expert’ Svetlana Lokhova,
           he signed emails to her ‘General Misha’”);

           https://twitter.com/blakehounshell/status/848012993262735361
           (“Michael Flynn signed his emails to a Russian-British graduate student ‘General
           Misha’”);

           https://twitter.com/ericgarland/status/848088269468438528
           (“Flynn signed his letters ‘General Misha.’ Doesn’t every three-star go by his
           own Russian nickname?”);

           https://twitter.com/tedlieu/status/848570747152777217
           (“Hmmm, Trump's former National Security Adviser & confidant #Flynn signed
           email as ‘General Misha’ to a Russian woman”);

           https://twitter.com/olgaNYC1211/status/901225253216583681
           (“Thread on General Misha’s honey pot.. and yes he had one who most definitely
           is Russian Intel”);




                                              30
Case 1:19-cv-00632-TSE-JFA Document 52 Filed 08/29/19 Page 31 of 74 PageID# 658



          https://twitter.com/carolecadwalla/status/936664798363824128
          (“The strange case of General ‘Misha’ & the Cambridge University intelligence
          group with ‘unacceptable’ links to Kremlin”);

          https://twitter.com/michaeldweiss/status/936601257682272258
          (“General Misha’s in the soup”);

          https://twitter.com/USseriously/status/997683832760471552
          (“Mr Flynn continued an unclassified email correspondence with the woman,
          Svetlana Lokhova, occasionally signing off his emails ‘general Misha’, using the
          Russian nickname for Michael”);

          https://twitter.com/profcarroll/status/997648224616960001;
          (“FBI informant, an American academic, who teaches in Britain, had contacts
          with ‘General Misha’ who appeared captivated by a Russian student at Cambridge
          University in 2014 (Svetlana Lokhova?)”);

          https://twitter.com/LaurenWern/status/998962697659133952
          (“Flynn communicated w this woman & failed to disclose the interactions on his
          govt disclosure forms. He signed his emails to her w ‘General Misha,’ the
          Russian translation of his name”);

          https://twitter.com/moscow_project/status/1069978961734762496
          (“Flynn signed his correspondence with her—which he didn’t disclose—as
          ‘General Misha’ the Russian version of Mike”);

          https://twitter.com/DrDenaGrayson/status/1073681787786854401
          (“             Mueller *hammers* Misha          Flynn”);

          https://twitter.com/LouiseMensch/status/1075088383070924801
          (“You know what @genflynn? If you “forgot” any part of it, cc @RealSLokhova,
          you may want to start singing much louder before March, ‘General Misha’”);

          https://twitter.com/olgaNYC1211/status/1019674134677204993;
          (“Flynn had his own honey pot in 2015. Lokhova. he even signed off as General
          Misha. A very common KGB tactic”);

          https://twitter.com/olgaNYC1211/status/1075265421706780672
          (“Flynn would have had intel that Russia was prepare to invade Crimea when he
          was meeting with his honey pot. He signed off on emails as General Misha”);

          https://twitter.com/olgaNYC1211/status/1088114929297776640
          (“Flynn plotted to kidnap Erdogan’s enemy and deliver him, was working on a
          shady nuclear deal, and had a honey pot in the past … Yes his Uk Russian spy
          who he addressed himself as general Misha”);




                                             31
Case 1:19-cv-00632-TSE-JFA Document 52 Filed 08/29/19 Page 32 of 74 PageID# 659



           https://twitter.com/MelissaJPeltier/status/1082811144769810432
           (“Another point – GRU is Russian MILITARY intelligence. As in a MILITARY
           op. Like our DIA. The one that General Michael ‘Misha’ Flynn was head of until
           Obama fired him”);

           https://twitter.com/TimothyDSnyder/status/1117480606156374016
           (“General Michael Flynn, an advisor of the Trump campaign and then Mr.
           Trump's national security advisor, called himself ‘General Misha’”);

           https://twitter.com/LouiseMensch/status/1113280471557918720
           (“He’s a traitor. Doesn’t General Misha keep in touch with his old flame, then?”).

           99.    The Andrew Article was shared thousands of times on Twitter.

    [https://twitter.com/search?q=https%3A%2F%2Fwww.thetimes.co.uk%2Farticle%2Fimp

    ulsive-general-misha-shoots-himself-in-the-foot-l7gfpbghr&src=typd].

           100.   Andrew refused to correct the Andrew Article. He later falsely claimed

    that the Article was written to head off “fake news” stories. In truth, Andrew wrote and

    published the Andrew Article in concert with Halper as part of the conspiracy to defame

    and smear Lokhova and to connect General Flynn to a Russian.

           3.     The WSJ Article

           101.   In March 2017, three competing US publications – the Journal, the Times

    and the Post – contacted Lokhova within 48 hours.          All asked about Lokhova’s

    “relationships” with General Flynn.    All had been given Lokhova’s name and fake

    information by Halper:




                                               32
Case 1:19-cv-00632-TSE-JFA Document 52 Filed 08/29/19 Page 33 of 74 PageID# 660




           102.      Halper told the Wall Street Journal that Lokhova and Flynn had an affair.

           103.      On February 28, 2017, two WSJ “journalists” emailed Lokhova asking

    about her “relationship with Flynn”. Lokhova did not reply. She was ill and dealing with

    a newborn.

           104.      When they could not get a comment out of Lokhova, the WSJ

    “journalists” then put it to senior academics at Cambridge that Lokhova and General

    Flynn had had an affair. The WSJ was informed that the accusations were untrue. In

    spite of these red flags and reasons to doubt Halper’s veracity, the Journal published

    Halper’s lies.

           105.      On March 1, 2017, Andrew emailed Lokhova as follows:

           “Dear Svetlana, Neil rang me this morning and has probably briefed you by now
           about WSJ. Because I refused to speak to them when they rang, I had no idea
           they were following such an outrageous story. Understandable perhaps if Neil is
           right about the source, but nonetheless appalling best wishes Chris.”




                                                 33
Case 1:19-cv-00632-TSE-JFA Document 52 Filed 08/29/19 Page 34 of 74 PageID# 661



    Lokhova telephoned Kent to discuss the matter. Kent told Lokhova that the WSJ had

    contacted him and that the WSJ was accusing Lokhova of having an affair with General

    Flynn. Later on March 1, Andrew sent Lokhova a second email that stated:

           “Dear Svetlana, I’ve been contacted by WSJ and refused all comment. David
           Ignatius of Washington Post is in UK at moment. I’ve known him for years and
           trust him. I’ve given him your email and he accepts that if you don’t wish to
           respond, that’s an end to it. I’ve told him you’ve signed a US contract for a
           blockbuster and that this will later be a big story for him. He trusts my judgement
           on that! Flynn’s career for years past is obviously going to continue to be
           investigated. David has an inside track on that which I think he’d share with you
           if you’re interested.”

           106.    On March 1, 2017, Lokhova received an email from the WSJ, which

    stated, “I'm a reporter at the Wall Street Journal and am researching a story that will

    likely mention your relationship with … Gen. Michael Flynn.”

           107.    North issued a flat denial to the WSJ as follows:

           “I am writing on behalf of my long-term partner Svetlana Lokhova. Ms Lokhova
           is currently unwell, and your enquiries have made that condition worse. She is
           recovering from the recent birth of our daughter. Your baseless allegations have
           been relaid [sic] to me by two third parties whom you have seen fit to contact.
           The allegations are deeply upsetting and hurtful to Ms Lokhova and our family.
           The underlying assumptions behind the allegations are preposterous. Having
           discussed this matter with Ms Lokhova, I can assure you that they without any
           foundation. Further, it is likely that your source is acting maliciously in inventing
           these falsehoods. Re. General Flynn Ms Lokhova has met General Flynn on only
           one occasion at a dinner in Cambridge in February 2014. The dinner was
           attended by upwards of a dozen people, and she had a twenty-minute public
           conversation with General Flynn and others. They have not met or spoke since
           then … If you are prepared to share with me what it is you intend to publish in
           advance, I will endeavour to point out any further falsehoods to spare more harm
           to Ms Lokhova. I trust that this is the end of the matter.”

           108.    Lokhova forwarded the statement to David Ignatius at the Post. Ignatius

    thanked and later represented that he had no interest in publishing anything, as there was

    nothing to publish.




                                                34
Case 1:19-cv-00632-TSE-JFA Document 52 Filed 08/29/19 Page 35 of 74 PageID# 662



           109.     On March 17, 2017, the WSJ published an article, written by Carol E. Lee

    (“Lee”), Rob Barry (“Barry”), Harris and Christopher S. Stewart (“Stewart”), entitled

    “Mike Flynn Didn’t Report 2014 Interaction With Russian-British National”.

    [https://www.wsj.com/articles/mike-flynn-didnt-report-2014-interaction-with-russian-

    british-national-1489809842 (the “WSJ Article”)].

           110.     The sources of the WSJ Article were Halper and Andrew.

           111.     The gist and defamatory implication of the WSJ Article was that Lokhova

    engaged in unlawful or suspicious interactions with General Flynn on behalf of the

    Russia government that should have been reported to the DIA. The WSJ Article is

    intentionally laden with false facts in order to support Halper’s preconceived false

    narrative.    The Article referred to the February 2014 dinner as a “U.K. security

    conference”.    It was not. It was a dinner. The Article misstated that General Flynn’s

    contact with Lokhova at the Cambridge dinner “came to the notice of US intelligence”. It

    did not. The Article falsely stated that Lokhova was a “foreign stranger”. She was a

    citizen of the UK. Moreover, Lokhova’s name, the fact that she was invited to the dinner

    by Dearlove, and the fact that she would show her research were all pre-reported to the

    DIA. The Article falsely insinuated and implied that General Flynn and Lokhova had

    engaged in “anomalous behavior” and that there were inappropriate interactions between

    the two.     The WSJ Article falsely stated that Lokhova worked for “Russia’s state-

    controlled Sberbank” and suggested that the “contact” between General Flynn and

    Lokhova at the February 2014 dinner might be the subject of the FBI’s “wide-ranging

    counterintelligence probe into any contacts that Trump campaign personnel may have

    had with Russian officials”. The WSJ Article further falsely implies that Lokhova had an




                                               35
Case 1:19-cv-00632-TSE-JFA Document 52 Filed 08/29/19 Page 36 of 74 PageID# 663



    ulterior motive in attending the dinner and that she “approached Mr. Flynn at the start”

    (untrue) and “sat next” to him (false) with a view to gathering information from him on

    behalf of the Russian government. The Article portrays Lokhova and her behavior as so

    suspicious that it leaves the reader in no doubt that Lokhova was an agent of an

    “adversarial power”.

           112.    The WSJ Article was republished thousands of times on Twitter.

    [https://twitter.com/search?q=https%3A%2F%2Fwww.wsj.com%2Farticles%2Fmike-

    flynn-didnt-report-2014-interaction-with-russian-british-national-

    1489809842&src=typd].      It was instantly and universally understood to imply that

    General Flynn and Lokhova had engaged in wrongdoing. See, e.g.:

           https://twitter.com/Amy_Siskind/status/842955271429414912
           (“I hope they get this guy to sing about Trump before he goes to prison!”);

           https://twitter.com/kylegriffin1/status/843115804187148288
           (“Mike Flynn didn't report 2014 contact w/ Russian-British national—contact that
           came to the notice of U.S. Intel”);

           https://twitter.com/TomRtweets/status/843185113022324736
           (“Flynn is on another planet”);

           https://twitter.com/thegarance/status/847853482405240832
           (“an ‘erotic postcard’ sent by Stalin...’asked the woman to travel w
           him’...’continued an email exchange’...”).

           113.    On March 17, 2017, Bill Palmer (“Palmer”), author of the left-wing

    “Palmer Report”, republished the Journal’s false statements in an online article, entitled

    “Exposed: Michael Flynn has been secretly meeting with Russians since his time at

    the DIA”. [https://www.palmerreport.com/news/svetlana-lokhova-michael-flynn-russia-

    moscow/2150/ (the “First Palmer Article”)].




                                                36
Case 1:19-cv-00632-TSE-JFA Document 52 Filed 08/29/19 Page 37 of 74 PageID# 664



           114.   The First Palmer Article stated that “the Wall Street Journal is now

    reporting that Flynn’s pattern of covertly meeting with Russians dates back to his final

    days at the Defense Intelligence Agency before he was fired.” Palmer captured the

    defamatory implication – the gist – of the WSJ Article:

           “Flynn met with a young Russian woman named Svetlana Lokhova while at a
           conference in the United Kingdom in 2014. If this Russian woman came out of
           nowhere and approached Flynn, then he would have been expected and required
           to report the encounter when he got home. These are the kinds of tactics often
           used by foreign spies, and are therefore reported and tracked – particularly when
           it involves the head of the DIA. But instead there is no record that Flynn reported
           the meeting, thus suggesting that the meeting involved something on Flynn’s part
           that he didn’t want the U.S. government knowing about. This raises several
           questions. Was this Russian woman (source: Wall Street Journal) sent to this
           UK conference to recruit Michael Flynn for the Kremlin?”

           115.   On March 19, 2017, Kent emailed the WSJ to correct the grave errors of

    the WSJ Article. Kent stated as follows:




                                               37
Case 1:19-cv-00632-TSE-JFA Document 52 Filed 08/29/19 Page 38 of 74 PageID# 665



           116.   In spite of repeated requests to retract and/or correct the WSJ Article, from

    both Lokhova and Kent, the Journal refused (and refuses) to take any action to mitigate

    the damage caused to Lokhova.

           117.   The WSJ Article remains on the Internet. The hyperlink is fully active and

    the Journal continues to earn substantial income from publication of the defamation.

           4.     The Guardian Article

           118.   On March 22, 2017, Lokhova received the following email from reporter

    Nick Hopkins with the Guardian:

           “We are researching a story about General Michael Flynn and the circumstances
           that led to his appointment as President Trump’s NSA last November, and the
           concerns this appeared to generate within the American intelligence community.
           As you know, the Wall Street Journal published a story a few days ago which
           named you as someone who had contact with General Flynn in 2014. At the time,
           General Flynn was head of the DIA. An extremely sensitive post. The WSJ
           reported that General Flynn did not report your meeting to the Defence
           Department, which the WSJ suggested was unusual, as you were – and remain –
           an expert on Russian intelligence, and he was, primarily, America's 'top spy’ …
           Our story intends to reflect the meeting in Cambridge which, we understand, was
           being discussed by American and British intelligence officials in the period just
           before General Flynn’s appointment. We understand this was one of a number of
           episodes US officials were assessing to determine what they suggested, if
           anything, about General Flynn’s suitability for such a security sensitive position.
           General Flynn’s spokesman has told us that the meeting with you in 2014 was
           ‘incidental’ and nothing more.
           …

    Hopkins’ email went on to say that:

           “ I wanted to give you an opportunity to give an on the record comment about the
           story in the WSJ, and also to address the nature and longevity of your connection
           with General Flynn, which appears to have raised questions, perhaps entirely
           unfairly, about his suitability for the NSA post.”

    Earlier in the day, Hopkins emailed Andrew as follows:




                                               38
Case 1:19-cv-00632-TSE-JFA Document 52 Filed 08/29/19 Page 39 of 74 PageID# 666



           “We have been told, by multiple sources, both here and in the US, that American
           intelligence officials were fretting about General Flynn ahead of his appointment
           as NSA. These concerns were based on his alleged behaviours in the previous
           two years, which included his trips to Russia. Their fears, whether they were
           justified or not, also included an assessment of his connection to a woman named
           by the WSJ as Svetlana Lokhova … We have other material that suggests the
           meeting in Cambridge was the start, not the end, of their correspondence. Your
           own piece in the Sunday Times suggested a connection which endured beyond the
           seminar, and to the casual reader (as I was at the time), a naive behaviour rather
           unbecoming and of the head of the DIA. You have told Luke – quite forcefully I
           understand – that we would be quite wrong to suggest that anything untoward
           happened in Cambridge. Nor will we. But we do intend to set out the broad fears
           of US intelligence officials and explain why they were as concerned as they
           seemed to be, even if these anxieties might have been misplaced.”

           119.    On March 31, 2017, the Guardian published an online story written by

    Luke Harding (“Harding”), 13 entitled “Michael Flynn: new evidence spy chiefs had

    concerns        about        Russian        ties”.      [https://www.theguardian.com/us-

    news/2017/mar/31/michael-flynn-new-evidence-spy-chiefs-had-concerns-about-russian-

    ties (the “Guardian Article”). The next day, story appeared on the front page of the

    Guardian print edition.

           120.    The sources of the Guardian Article were Halper, Andrew and the WSJ.

           121.    The Guardian Article began with the false and defamatory statement that

    “US and UK officials were troubled by Moscow contacts and encounter with woman

    linked to Russian spy agency records”. (Emphasis in original). The Guardian described


           13
                    Harding is one of the leading proponents of the failed “Russian collusion”
    narrative. He is a friend of Christopher Steele, the putative author of the wholly fake and
    discredited “Steele dossier”, a compilation of lies calculated to show “collusion” between
    members      of     the    Trump      campaign      and     the     Russian    government.
    https://www.washingtontimes.com/news/2018/jan/7/christopher-steele-described-trump-
    russia-dossier-/]. In 2017, Harding published a book called “Collusion”. An entire
    chapter     of     Harding’s      book      is     devoted      to    “General      Misha”.
    [https://www.penguinrandomhouse.com/books/566132/collusion-by-luke-
    harding/9780525562511/]. It is no coincidence that Halper used Harding and the
    Guardian as catalysts to promote and amplify the false and defamatory statements about
    Lokhova, General Flynn and “collusion” between the Trump campaign and Russia.


                                                39
Case 1:19-cv-00632-TSE-JFA Document 52 Filed 08/29/19 Page 40 of 74 PageID# 667



    Lokhova as a “historian and a leading expert on Soviet espionage”. The Guardian

    implied that Lokhova had special access to documents in the possession of the “GRU –

    Russia’s military spy agency.” The Guardian Article falsely stated that “US intelligence

    officials had serious concerns about Michael Flynn’s appointment as the White House

    national security adviser because of his … encounter with a woman [Lokhova] who had

    trusted access to Russian spy agency records”. The Guardian further falsely reported that

    “US and British intelligence officers discussed Flynn’s ‘worrisome’ behaviour”; that

    “[m]ultiple sources, who spoke on the condition of anonymity, said the CIA and FBI

    were discussing this episode, along with many others, as they assessed Flynn’s suitability

    to serve as national security adviser”; and that the Cambridge dinner meeting “was part of

    a wider pattern of ‘maverick’ behaviour which included repeated contacts with Russia”.

    Finally, the Guardian Article repeated Andrew’s misrepresentations in the Andrew

    Article.

             122.   The Guardian Article went viral. It was shared via Twitter by virtually

    every major news network hundreds of thousands of time on April 1, 2017. Between

    2017 and the present day, it was republished over and over hundreds of thousands more

    times.     [https://twitter.com/search?q=https%3A%2F%2Fwww.theguardian.com%2Fus-

    news%2F2017%2Fmar%2F31%2Fmichael-flynn-new-evidence-spy-chiefs-had-

    concerns-about-russian-ties&src=typd].      The    Guardian   Article   was   universally

    understood to imply that Lokhova was an agent of Russian intelligence and that she and

    General Flynn had engaged behavior that caused “US intelligence officials” “serious

    concerns”. See, e.g.:




                                               40
Case 1:19-cv-00632-TSE-JFA Document 52 Filed 08/29/19 Page 41 of 74 PageID# 668



           https://www.palmerreport.com/opinion/internet-michael-flynn-russia-roger-stone-
    guccifer/2184/
           (“Later he invited Lokhova to travel with him to Moscow, asking her to serve as a
           translator. He also sent her an email and signed it ‘General Misha’ – Russian for
           Michael. And it turns out Lokhova is so well connected to Putin and the Russian
           spy world that she was allowed to see the Russian GRU spy records, which has
           only happened two or three times during Putin’s entire reign (source: The
           Guardian)”);

           https://www.theatlantic.com/politics/archive/2018/09/michael-flynn-will-be-
    sentenced/570538/
           (“Flynn’s questionable ties to Russia were not limited to Kislyak and Russia
           Today: The FBI and the CIA reportedly examined his contact in 2014 with a
           Russian British national, Svetlana Lokhova, who ‘has claimed to have unique
           access’ to the GRU, Russia’s military spy agency”);

           https://twitter.com/4free_Ukraine/status/847845906317815808
           (“Was Svetlana Lokhova, a British-Russian woman with unusual access to
           Russian intelligence, Flynn's handler?”);

           https://twitter.com/ViewFromWise/status/847814384390942720
           (“US & UK intelligence were troubled by Michael Flynn’s Moscow contacts and
           encounter with female Russian spy”);

           https://twitter.com/MalcolmNance/status/848108731896352768
           (“There it is. Flynn poss caught in FSB honeypot w/female Russian Intel asset”);

           https://twitter.com/tedlieu/status/848570747152777217
           (“Hmmm, Trump’s former National Security Adviser & confidant #Flynn signed
           email as ‘General Misha’ to a Russian woman”);

           https://twitter.com/NaveedAJamali/status/933813915162517504
           (“Here’s the other thing to understand about espionage: once you’ve crossed the
           line once, the second time is easier. While at DIA Flynn had contact with
           Svetlana Lokhova who allegedly has Russian intel ties”);

           https://twitter.com/olgaNYC1211/status/911445116975554560
           (“Very troubling story of Flynn with his Honey pot. He signed off on emails as
           General Misha.. year after the GRU meet”).

           123.   Within minutes of publication of the Guardian Article, “unhinged British

    witch” Louise Mensch (“Mensch”) began tweeting (republishing) a series of false and

    defamatory statements about Lokhova. See, e.g.:




                                              41
Case 1:19-cv-00632-TSE-JFA Document 52 Filed 08/29/19 Page 42 of 74 PageID# 669



           https://twitter.com/LouiseMensch/status/847814538162565121
           (“What a scoop by @GuardianUS – incredible reporting”)

           https://twitter.com/LouiseMensch/status/847828054495948801
           (“Svetlana Lokhova, featured in Guardian's Mike Flynn story http://bit.ly/2ojfNic
           worked for known FSB front Sberbank”);

           https://twitter.com/LouiseMensch/status/847899240936476673
           (“Because she is said to be linked to Russian intelligence via Sberbank, who fund
           SVB, subject of the #FISA warrant I reported Nov 7th);

           https://twitter.com/lisagarner_lisa/status/847926170289029120
           (“There’s a Russian spy ring at Cambridge”);

           https://twitter.com/LouiseMensch/status/847894991561261056
           (“Scoop in December, Exclusive Sam Jones at the Financial Times
           #MoscowMisha”);

           https://twitter.com/LouiseMensch/status/847910660314992640
           (“Well sir, I hear she worked for Sberbank. If I may draw you a picture in 3
           images #FISA #SVB #Sverbank #Flynn #Misha”).

           5.     The Daily Mail and the Daily Telegraph Articles

           124.   The velocity of the defamation initiated by Halper, Andrew, the WSJ and

    Harding/Guardian steadily increased.

           125.   On March 31, 2017 and April 2, 2017, the Daily Mail and the Daily

    Telegraph published back-to-back stories about Lokhova and General Flynn.

    [https://www.dailymail.co.uk/news/article-4370168/Flynn-dismissal-linked-meeting-

    Cambridge-graduate.html (“Disgraced Trump aide, and questions over his meeting

    with Cambridge historian at Intelligence Seminar raised concerns among British

    and US security chiefs”); https://www.telegraph.co.uk/news/2017/04/01/cambridge-

    university-dragged-row-donald-trumps-ex-spy-chiefs/ (“Cambridge University dragged

    into row over Donald Trump's ex-spy chief's links to Russia”) (the “Mail and

    Telegraph Articles”)].




                                              42
Case 1:19-cv-00632-TSE-JFA Document 52 Filed 08/29/19 Page 43 of 74 PageID# 670



            126.   The sources of the Mail and Telegraph Articles were Halper, Andrew, the

    WSJ and the Guardian/Harding.

            127.   The Mail and Telegraph Articles repeated and republished the false and

    defamatory statements made in the WSJ Article and the Guardian Article. The Mail

    Article was liked 15.9 Million times on Facebook. The Mail Article falsely stated that

    “[a] meeting with an Anglo-Russian banker once falsely dubbed Crazy Miss Cokehead

    has been linked to the controversial dismissal of one of Donald Trump’s aides”. The

    Telegraph Article falsely stated that “Mr Flynn, a former lieutenant general in the US

    army, struck up a friendship at a Cambridge dinner with a Russian banker turned

    academic whom he then sought to enlist as a translator on an official trip to Moscow”.

    The Telegraph further falsely stated that “Mr. Flynn’s encounter with Miss Lokhova was

    exposed in February 2017 by Andrew. Neither the Daily Mail nor the Daily Telegraph

    cited the source(s) for their fabricated statements. However, it is obvious from the

    Articles that the sources were Halper, Andrew and the WSJ.

            128.   The Telegraph Article was republished thousands of times on Twitter.

    [https://twitter.com/search?q=https%3A%2F%2Fwww.telegraph.co.uk%2Fnews%2F201

    7%2F04%2F01%2Fcambridge-university-dragged-row-donald-trumps-ex-spy-

    chiefs%2F&src=typd]. As with each and every one of the other defamatory Articles, the

    Telegraph Article was accepted as true and republished without any attempt to fact-

    check. [See, e.g., https://twitter.com/LizMair/status/999070995037196289 (“This is

    interesting.   Always expect the Russians to infiltrate Cambridge :); see also

    https://twitter.com/JuneCasagrande/status/1075082928546242560      (“Your     periodic

    reminder that in 2014 #Flynn was calling himself ‘General Misha’ in emails he was




                                              43
Case 1:19-cv-00632-TSE-JFA Document 52 Filed 08/29/19 Page 44 of 74 PageID# 671



    exchanging with a shadowy Russian Brit whom he met at a seminar suspected of

    infiltration by Russian spies”)].

              129.    On April 2, 2017, Palmer published another article, entitled “Michael

    Flynn invited female Russian operative Svetlana Lokhova to accompany him to

    Moscow”.         https://www.palmerreport.com/news/svetlana-lokhova-michael-flynn-russia-

    moscow/2150/ (the “Second Palmer Article”)].

              130.    The Second Palmer Article republished the false and defamatory

    statements that originated with Halper and Andrew and that were repeated in the

    Guardian Article. Palmer stated, “Now it’s being reported by The Guardian that the

    woman is indeed some kind of Russian operative – and that Flynn later attempted to

    travel back to Moscow with her.” Palmer further stated that:

              “The woman in question is Svetlana Lokhova. She and Flynn first met at
              conference in the United Kingdom. Intelligence officials in Flynn’s position are
              required to report incidental contact with someone from a hostile nation, due to
              the frequency with which foreign operatives try to use such ‘incidental’
              interactions as a way of obtaining information or recruiting people. Shortly
              afterward, Flynn began acting so erratically on the job at the Defense Intelligence
              Agency that he had to be fired. He then maintained his contact with Lokhova.
              Based on the extremely rare access which Vladimir Putin granted Svetlana
              Lokhova to GRU spy records, which have only been seen by two or three people
              in recent years, it’s become evident that she’s either a Russian government
              operative or a Russian spy or she has close connections with Russian spy. What’s
              not clear is whether Mike Flynn knew she was Russian operative when he invited
              her to accompany him on his next trip to Moscow, asking her to act as his
              translator.”

    Finally, Palmer repeated that MSNBC “security analyst Malcom Nance” tweeted his

    assessment that “Flynn poss caught in FSB honeypot w/female Russian Intel asset”.

    [https://twitter.com/MalcolmNance/status/848108731896352768].

              131.    In addition to his website, www.palmerreports.com, Palmer operates a

    Twitter     account,    @PalmerReport.       Palmer    has   248,000    Twitter   followers.



                                                  44
Case 1:19-cv-00632-TSE-JFA Document 52 Filed 08/29/19 Page 45 of 74 PageID# 672



    [https://twitter.com/PalmerReport]. Palmer’s Articles about Lokhova were republished

    millions of times via Twitter to millions.

           132.    As a result of Halper, Andrew, the Journal and Harding’s actions, other

    “journalists” descended on Lokhova’s home. They began to show Lokhova’s picture

    around, and question her neighbors.          The intense media scrutiny and increasing

    aggressiveness of the press forced Lohkova (who had just had a baby) from her home and

    into hiding, where she tried to fight back against the false and defamatory statement

    published and republished by Halper, Andrew, the WSJ, the Guardian, the Daily Mail

    and Daily Telegraph.

           6.      The NYT Article

           133.    On March 4, 2017, Times reporter, Mathew Rosenberg (“Rosenberg”),

    emailed Lokhova as follows: “Hi – I cover intelligence and national security for The New

    York Times. I’m eager to speak with you about Lt. Gen. Flynn, who I am told you met at

    Cambridge in 2014.”

           134.    After North issued a statement to the Times reporter, Rosenberg

    acknowledged that he had been given the wrong information about Lokhova and that he

    had “found out” it was not Lokhova who had arranged General Flynn’s trip to Moscow in

    December 2015, as Rosenberg had been told.

           135.    On May 12, 2017, the BBC published a detailed interview with Lokhova

    in which Lokhova explained the truth about what happened at the Cambridge dinner in

    February 2014 and her limited and infrequent interactions with General Flynn.

    [https://www.bbc.com/news/magazine-39863781].




                                                 45
Case 1:19-cv-00632-TSE-JFA Document 52 Filed 08/29/19 Page 46 of 74 PageID# 673



           136.   Lokhova forwarded the BBC story to Rosenberg at the New York Times.

    Rosenberg said that he believed Lokhova’s story and was going to publish an interview to

    clear her name.

           137.   In addition to the BBC story, Lokhova gave Rosenberg an extensive

    interview and provided detailed written answers to questions posed by Rosenberg.

    Among the detailed written statements given Rosenberg are the following:




    Lokhova further explained to Rosenberg that:




                                              46
Case 1:19-cv-00632-TSE-JFA Document 52 Filed 08/29/19 Page 47 of 74 PageID# 674



    When asked whether she stayed in touch with Flynn after the February 2014 dinner,

    Lokhova notified the Times that:




    Lokhova explained to Rosenberg the outrage she felt when she first heard that

    “journalists” were being told that Lokhova was a Russian spy:




                                              47
Case 1:19-cv-00632-TSE-JFA Document 52 Filed 08/29/19 Page 48 of 74 PageID# 675



    Lokhova highlighted for Rosenberg numerous inaccuracies in the WSJ Article:




    Lokhova informed Rosenberg point blank that she had no connection to Russian

    intelligence:




    Lokhova explained to Rosenberg the “accurate story” behind her book:




             138.   After receiving Lokhova’s written statements, Rosenberg shelved the

    story.




                                             48
Case 1:19-cv-00632-TSE-JFA Document 52 Filed 08/29/19 Page 49 of 74 PageID# 676



           139.    The reason Rosenberg and the NYT shelved the story was they knew the

    FBI planned to start a formal investigation into “Russian collusion”. The truth would

    have been inconvenient for the FBI.

           140.    The FBI counterintelligence operation, of which Halper and the NYT were

    important parts, succeeded in creating the false impression of “collusion” between

    members of the Trump campaign and Russians. This false narrative established a basis

    for investigating the invented “collusion”.

           141.    On May 9, 2017, President Trump fired FBI director, James Comey

    (“Comey”).

           142.    Within days, the FBI opened an investigation into whether President

    Trump was secretly working on behalf of Russia against American interests.

    [https://www.nytimes.com/2019/01/11/us/politics/fbi-trump-russia-inquiry.html].

           143.    On May 17, 2017, Deputy Attorney General Rod Rosenstein appointed

    Robert Mueller as Special Counsel to investigate the alleged collusion between the Trump

    campaign and Russia.

           144.    On May 18, 2017, Halper fanned the flames he had created with his lies

    about General Flynn and Lokhova, and made a revelatory admission on BBC radio.

    Halper told the world all about the counterintelligence operation. Halper told the BBC

    that there was a “sense” that the FBI’s inquiry into Russian collusion was moving in the

    direction of Watergate. That was the FBI’s intention. Halper disclosed that “[i]t has

    clearly gathered a fair amount of momentum. It is the topic of continued discussion and

    analysis in Washington.” [https://twitter.com/BBCr4today/status/865542638316814339].

    As part of the propaganda, Halper misrepresented that “people are deeply concerned

    about the erratic nature of this White House”.      Halper claimed that there was “a


                                                  49
Case 1:19-cv-00632-TSE-JFA Document 52 Filed 08/29/19 Page 50 of 74 PageID# 677



    frustration that the country is lacking a coherent and focused leadership” and a “broad

    sense that this president may not have the proper skills for this job.”

           145.    Halper revealed on international radio the true goal of the FBI

    counterintelligence operation: to overthrow President Trump in a soft coup.

           146.    In May 2017, John O. Brennan (“Brennan”), former director of the CIA

    (March 2013 to January 2017), testified before the House Permanent Select Committee

    on Intelligence (the “Committee”) 14 that he became “increasingly concerned" 15 that

    “Trump associates” were being manipulated by “Russian intelligence services” as part of

    a broader covert influence campaign that sought to disrupt the election and deliver the

    presidency to Donald Trump.” Brennan stated that he was “worried by a number of the

    contacts that the Russians had with U.S. persons.” Brennan testified that “I know what

    the Russians try to do. They try to suborn individuals and they try to get individuals,

    including U.S. persons, to act on their behalf either wittingly or unwittingly.” Brennan

    refused to name any of the U.S. individuals who were apparently detected

    communicating with Russian officials. He added that “Russian agencies” routinely seek

    to gather compromising information, or “kompromat,” to coerce treason from U.S.

    officials who “do not even realize they are on that path until it gets too late.”

    [https://docs.house.gov/meetings/IG/IG00/20170523/105992/HHRG-115-IG00-

    Transcript-20170523.pdf; https://www.washingtonpost.com/world/national-security/cia-



           14
                    Brennan was scheduled to testify in March 2017 at or around the time of
    publication of the Journal Article.

           15
                    In May 2018, the Times would report that Halper was “alarmed” by
    General Flynn’s “apparent closeness” with Lokhova and that the “concern” was “strong
    enough that it prompted another person to pass on a warning to the American
    authorities”. Infra.


                                                 50
Case 1:19-cv-00632-TSE-JFA Document 52 Filed 08/29/19 Page 51 of 74 PageID# 678



    director-warned-russian-security-service-chief-about-interference-in-

    election/2017/05/23/ebff2a7e-3fbb-11e7-adba-394ee67a7582_story.html].

            147.   In his testimony before the Committee, Brennan, of course, was expressly

    referring to Flynn and Lokhova. The source of Brennan’s “intelligence” was Halper.

    Brenna passed on Halper’s warning about Flynn and Lokhova to the FBI to be used in the

    counterintelligence operation against President Trump.

            148.   Throughout 2017, questions arose about the sources who allegedly

    supplied   “evidence”    of   “Russian   collusion”,   specifically    Christopher   Steele.

    https://www.forbes.com/sites/paulroderickgregory/2017/01/13/the-trump-dossier-is-false-

    news-and-heres-why/#7b1c6f1c6867;

    https://www.nytimes.com/2017/10/25/us/politics/steele-dossier-trump-expained.html;

    https://www.vanityfair.com/news/2017/10/hillary-clinton-donald-trump-dossier;

    https://themoscowproject.org/collusion/steeles-dossier-shared-fbi/].

            149.   On January 29, 2018, the Committee voted to disclose a memorandum

    (“Memorandum”) containing classified information relating to the Foreign Intelligence

    Surveillance Act (“FISA”) abuses and the Department of Justice (“DOJ”) and the FBI.

    The President authorized declassification of the Committee Memorandum on February 2,

    2018.

            150.   The Committee Memorandum raised serious concerns with legitimacy and

    legality of certain DOJ and FBI interactions with the Foreign Intelligence Surveillance

    Court (“FISC”).     Specifically, the Committee found that in connection with the

    application for a FISA probable cause order authorizing electronic surveillance on Page,




                                                51
Case 1:19-cv-00632-TSE-JFA Document 52 Filed 08/29/19 Page 52 of 74 PageID# 679



    DOJ and FBI made material misrepresentations and concealed material facts from the

    FISC, including the following:




                                           52
Case 1:19-cv-00632-TSE-JFA Document 52 Filed 08/29/19 Page 53 of 74 PageID# 680




           151.    Publication of the Committee Memorandum was the first concrete

    revelation that the “Russian collusion” narrative was a counterintelligence hoax.

           152.    It was not long before Halper’s role in the counterintelligence operation

    saw the light of day.

           153.    Recognizing that he would be exposed as a shady, deceptive FBI

    informant, Halper approached his confederates at the Times. Halper contacted FBI go-to

    man, Adam Goldman (“Goldman”). [https://www.nytimes.com/by/adam-goldman]. 16

    Goldman was part of the propaganda team at the Times who “reported” on “Russia’s


           16
                     Goldman has 124,000 followers on Twitter. His Twitter profile,
    @adamgoldmanNYT, reveals that he used to work with Ignatius at the Post.
    [https://twitter.com/adamgoldmannyt?lang=en].


                                                53
Case 1:19-cv-00632-TSE-JFA Document 52 Filed 08/29/19 Page 54 of 74 PageID# 681



    meddling in the presidential election.” Rosenberg was also on the NYT propaganda

    team. [https://www.nytimes.com/by/matthew-rosenberg].        In truth, Goldman and

    Rosenberg served as a medium, a vessel through which Halper and the FBI leaked

    information to the public. Goldman and Rosenberg are among the “mainstream media”

    who serve at the pleasure of the FBI and CIA, and who leak classified information in the

    guise of reporting “news”.        Goldman and Rosenberg were integral parts of the

    counterintelligence operation to defame Lokhova and General Flynn and to destabilize

    the Trump administration.

           154.    Goldman, Rosenberg and the Times acted in furtherance of the conspiracy

    by laundering Halper’s lies through the storied New York Times newspaper, which gave

    Halper’s lies an air of legitimacy.

           155.    On May 18, 2018, the Times published an article written by Goldman,

    Rosenberg and Mark Mazzetti, entitled:




    [https://www.nytimes.com/2018/05/18/us/politics/trump-fbi-informant-russia-

    investigation.html (the “NYT Article”)].

           156.    The purpose of the NYT Article was to “get out front” of the news about

    Halper’s role as an FBI spy, to distract readers and to promote the FBI narrative that



                                               54
Case 1:19-cv-00632-TSE-JFA Document 52 Filed 08/29/19 Page 55 of 74 PageID# 682



    Halper was only used (paid) to “investigate” Russian ties to the Trump campaign, not to

    spy on the campaign.

           157.    Although the Times did not mention Halper by name in the NYT Article,

    Halper was the “Informant” identified in the headline and the “source” referenced

    throughout the story.

           158.    The Times blindly republished the following false statements by Halper:

           “The informant [Halper] also had contacts with Mr. Flynn, the retired Army
           general who was Mr. Trump’s first national security adviser. The two met in
           February 2014, when Mr. Flynn was running the Defense Intelligence Agency
           and attended the Cambridge Intelligence Seminar, an academic forum for former
           spies and researchers that meets a few times a year. According to people 17
           familiar with Mr. Flynn’s visit to the intelligence seminar, the source [Halper]
           was alarmed by the general’s apparent closeness with a Russian woman who was
           also in attendance. The concern was strong enough that it prompted another
           person 18 to pass on a warning to the American authorities that Mr. Flynn could be
           compromised by Russian intelligence, according to two people familiar with the
           matter. Two years later, in late 2016, the seminar itself was embroiled in a
           scandal about Russian spying. A number of its organizers resigned over what
           they said was a Kremlin-backed attempt to take control of the group”.

    From the array of detail – e.g., “February 2014”, “Cambridge Intelligence Seminar”,

    “academic”, “Flynn”, “Russian woman”, “in attendance”, it is obvious to any reader

    that the NYT Article is of and concerning Lokhova. In fact, after publication of the NYT

    Article, Twitter users quickly posted links to prior reporting naming Lokhova. See, e.g.,

    https://twitter.com/watchingfoxes/status/998198257263276032 (“So Halper used the

    Svetlana Lokhova encounter as a reason to spy on the Trump campaign? Wow!”);

           17
                  Rosenberg told Lokhova that the “people” referred to in the NYT Article
    were Halper and Dearlove.
           18
                   Halper’s lies were openly obvious. Even Goldman should have seen the
    truth. If Halper was so concerned (“alarmed”) in 2014 at a dinner he never attended,
    why did it take him over two (2) years to resign from the Seminar because of the
    “Kremlin-backed attempt to take over the group”? Further, if Halper had concerns
    about the “closeness” of General Flynn and Lokhova, why did Halper not report the
    matter himself? Why did “another person” pass on “a warning”?


                                               55
Case 1:19-cv-00632-TSE-JFA Document 52 Filed 08/29/19 Page 56 of 74 PageID# 683



    https://twitter.com/TrickFreee/status/998410011976941573 (“Mr Flynn should have

    disclosed his interactions with 36-year-old Miss Lokhova under US intelligence rules but

    failed to do so”)]. Indeed, the Times intended to doxx Lokhova.

           159.   In publishing the false statements in the NYT Article, the Times

    completely disregarded Lokhova’s written statements given to Rosenberg a year earlier.

           160.   Indeed, the Times made no attempt to contact Lokhova prior to

    publication on May 18, 2018.

           161.   The NYT Article falsely implied that Halper was at the dinner with

    General Flynn in February 2014. He was not. The Article misrepresented that Halper

    was “alarmed by the general’s apparent closeness” with Lokhova.        Halper was not

    “alarmed” about anything.      No “closeness” was “apparent” to anyone at the dinner

    because Lokhova was never “close” to General Flynn. There was no basis for any belief

    that Lokhova had “compromised” General Flynn, let alone on behalf of Russian

    intelligence, and no “warning” was passed to “American authorities”. This is all a

    concerted lie concocted by Halper and Goldman/NYT.

           162.   The Times coordinated its attack upon Lokhova and General Flynn with

    MSNBC. On May 18, 2018, Goldman appeared in the Rachel Maddow Show, where

    Maddow repeated the false and defamatory statements published in the NYT Article.

    Goldman confirmed that Halper was an FBI informant, and that Halper was the “source”

    of the NYT Article. [http://www.msnbc.com/rachel-maddow/watch/fbi-used-informant-

    to-investigate-trump-russia-contacts-not-spy-

    1237329987974?playlist=mmlsnnd_3096433-p;

    http://www.msnbc.com/transcripts/rachel-maddow-show/2018-05-18].




                                               56
Case 1:19-cv-00632-TSE-JFA Document 52 Filed 08/29/19 Page 57 of 74 PageID# 684



           163.    Between May 18, 2018 and the present, the NYT Article was republished

    by CNN and other mainstream media outlets, and by the Times and many others to

    millions via Twitter. See, e.g.:

          https://www.cnn.com/2018/05/18/politics/russia-informant-trump-
    campaign/index.html;

           https://twitter.com/nytimes/status/997641945739644928

           https://twitter.com/nytimes/status/997809604410118145;

           https://twitter.com/nytpolitics/status/997983002469785600;

           https://twitter.com/DRUDGE_REPORT/status/997892828092030976;

           https://twitter.com/NicolleDWallace/status/997807873517408256;

           https://twitter.com/tribelaw/status/997797418770075649;

           https://twitter.com/ThePlumLineGS/status/997791496727343104;

           https://twitter.com/HeidiNBC/status/998003388444020736;

           https://twitter.com/mayawiley/status/998263775470981120;

           https://twitter.com/ByronYork/status/997655685981724677;

           https://twitter.com/CGasparino/status/997811552014225414;
           (“as someone who has covered the FBI's use of informants, they do act like spies.
           sorry trump seems right on this one”);

           https://twitter.com/kylegriffin1/status/997654327266340865;
           (“The informant met Flynn in 2014 at a seminar. NYT reports the source was
           alarmed by Flynn’s apparent closeness with a Russian woman in attendance. The
           concern was strong enough that it prompted another person to warn authorities
           Flynn could be compromised”);

           https://twitter.com/Amy_Siskind/status/997653749194723328;
           (“Read until the end in Flynn in 2014: ‘the source was alarmed by the general’s
           apparent closeness with a Russian woman who was also in attendance’”);




                                              57
Case 1:19-cv-00632-TSE-JFA Document 52 Filed 08/29/19 Page 58 of 74 PageID# 685



           https://twitter.com/ChuckRossDC/status/999674664304574464;
           (“So what's the source of this information about Flynn? And was the concern
           justified? According to NY Times, it was Stef Halper who first sounded the
           alarm on Flynn”);

           https://twitter.com/JuneCasagrande/status/997657500907331585
           (“Remember when Flynn got busted for lying about foreign contacts? One he
           concealed was Svetlana Lokhova, to whom Flynn was ‘General Misha.’ Today
           we learned an ally was so alarmed by his relationship w/her it was reported to US
           authorities in 2014”).

    Halper and the Times are liable for the republication of their false and defamatory

    statements about Lokhova.

           7.     The Post Article

           164.   The Post also coordinated its attack upon Lokhova and General Flynn with

    MSNBC. On May 18, 2018, Costa appeared on The 11th Hour with Brian Williams.

    Costa admitted that Halper was a “longtime intelligence source that has now been used as

    part of the Mueller investigation.” Just like Goldman, however, Costa claimed that

    Halper was “not a mole”. Brian Williams also interviewed Mieke Eoyang, vice president

    of the National Security program at Third Way, and solicited the following statements

    from her concerning the NYT Article and the “previous reporting by Bob Costa”:

           “What it shows is that the Russians were very serious about trying to get close to
           the Trump campaign. They knew that he had a serious chance of becoming
           president and did become president, and they were interested in getting as
           close to his national security advisers as they possibly could. Now, remember
           General Flynn was also a very senior leader in the U.S. intelligence community
           before then. So he would have been of interest to the Russians even absent the
           Trump campaign. But when you have a Russian woman getting close to him and
           people worried that he could be compromised, potentially for blackmail or other,
           it really raises red flags that a senior intelligence official like that would become
           close to a Russian.”

    [http://www.msnbc.com/transcripts/11th-hour-with-brian-williams/2018-05-18].




                                                58
Case 1:19-cv-00632-TSE-JFA Document 52 Filed 08/29/19 Page 59 of 74 PageID# 686



           165.    On June 5, 2018, the Washington Post published a story written by Tom

    Hamburger (“Hamburger”), Costa and Ellen Nakashima (“Nakashima”), entitled

    “Cambridge University perch gave FBI source access to top intelligence figures —

    and      a     cover     as        he   reached       out     to     Trump          associates”.

    https://www.washingtonpost.com/politics/cambridge-university-pe%E2%80%A62-641e-

    11e8-99d2-0d678ec08c2f_story.html?utm_term=.531c96c297a1 (the “Post Article”)].

           166.    The source of the Post Article was Halper.

           167.    Prior to publication, the Post reached out to Lokhova. Lokhova told the

    Post that the story about her and General Flynn was false; that Halper was a known liar;

    and that she had spoken a year earlier with Ignatius and that Ignatius, after flying to

    Cambridge and interviewing sources in 2017, determined there was nothing to the story.

           168.    Prior to publication, Hamburger talked to Ignatius. Hamburger knew,

    therefore, that the facts stated in the Post Article were false and unverifiable.

           169.    Prior to publication, Hamburger sent Lokhova a copy of her May 27, 2018

    interview with the Times of London. Lokhova verified that her statements to the Times

    were accurate. [https://www.thetimes.co.uk/article/svetlana-lokhova-im-a-mum-under-

    siege-not-mata-hari-bkggndttq].

           170.    The Post Article named Halper, and described him as a “a longtime source

    of information for U.S. intelligence and law enforcement personnel”. The Post Article

    reported the following as facts:




                                                  59
Case 1:19-cv-00632-TSE-JFA Document 52 Filed 08/29/19 Page 60 of 74 PageID# 687




    Hamburger completely ignored the facts stated in the May 27, 2018 interview given by

    Lokhova to the Times of London.

          171.   Post Article contained the following falsehoods:

                 ●      Halper “attended” at the February 2014 dinner;

                 ●      “Halper and Dearlove were disconcerted by the attention the then-
                        DIA chief showed to a Russian-born graduate student [Lokhova]
                        who regularly attended the seminars”.

          172.   The Post Article was republished millions of times via Twitter. See, e.g.:

          https://twitter.com/costareports/status/1003968153448271872;
          (“My latest on the backstory of the Russia investigation w/ @thamburger
          @nakashimae”);

          https://twitter.com/washingtonpost/status/1003972080130543616.

          8.     MSNBC and Nance

          173.   At all times relevant to this action, NBCUniversal/MSNBC acted by and

    though its authorized agents, including Malcom W. Nance (“Nance”). Nance is “the


                                              60
Case 1:19-cv-00632-TSE-JFA Document 52 Filed 08/29/19 Page 61 of 74 PageID# 688



    chief terrorism analyst on MCNBC”. [https://www.youtube.com/channel/UCFWz-

    RVDDuPdX-PImCjEaQQ/about?disable_polymer=1].           Nance maintains and operates an

    official Twitter account on which he conducts the business of “NBC/MSNBC”. Nance

    has 606,800 Twitter followers:




    Nance is a regular contributor to the business of MSNBC, appearing in hundreds of

    videos over many years.          [See, e.g., [https://www.youtube.com/channel/UCFWz-

    RVDDuPdX-PImCjEaQQ/featured?disable_polymer=1]. Nance has an extreme bias and

    demonstrated prejudice against General Flynn and President Trump. [See, e.g.,

    https://www.youtube.com/watch?v=EfIfl2tvvU8 (“within the intelligence community, the

    thought was that he [General Flynn] may have been a turned agent to Russian

    intelligence.”)]. Nance made and tweeted the false and defamatory statements about

    Lokhova at issue in this action during normal business hours and while performing the



                                               61
Case 1:19-cv-00632-TSE-JFA Document 52 Filed 08/29/19 Page 62 of 74 PageID# 689



    business of MSNBC. NBCUniversal is liable for Nance’s false and defamatory tweets

    under the doctrine of respondeat superior.

             174.    On April 1, 2017, Nance called Lokhova a “honeypot”: 19




    [https://twitter.com/MalcolmNance/status/848108731896352768].        Nance’s colleagues

    joined in the republication of Nance’s defamatory statement about Lokhova. Joy Reid

    republished Nance’s sexist and defamatory statement to her 1.4 Million followers on

    Twitter. [https://twitter.com/JoyAnnReid/status/848497416752025600].       In describing

    “Nance’s Law”, Nance tweeted the following:

             “Nance’s Law of Intelligence Kismet: Coincidence Takes a Lot of Planning!
             Like incidentally running into a Lovely lady with all GRU’s secrets”.

    [https://twitter.com/MalcolmNance/status/848147161858678785].

             175.    On May 6, 2017, MSNBC aired a program, entitled “Nance: Was Flynn

    recruited by foreign powers?”, in which MSNBC specifically referred to Lokhova as a

    “Russian intelligence officer”. Nance called General Flynn “dirty” in an intelligence

    sense.        [https://www.msnbc.com/am-joy/watch/nance-was-flynn-recruited-by-foreign-

    powers-937950787864].

             176.    In May 2018, after Halper was exposed as an FBI spy, NBCUniversal

    contacted Lokhova. NBCUniversal’s producer, Anna Schecter (“Schecter”), represented

             19
                     A “honeypot” is a spy (typically attractive and female) who uses sex to
    trap and blackmail a target. [https://en.wiktionary.org/wiki/honeypot; see
    https://twitter.com/MalcolmNance/status/1070299994039742464 (“Fun Fact: The
    Intelligence community informally describes cheap honey pot temptresses who collect
    thru sex employed by GRU/KGB (FSB) as ‘Svetlanas’. ‘Natasha’s’ were trained smart
    agents who used brains.”)].


                                                 62
Case 1:19-cv-00632-TSE-JFA Document 52 Filed 08/29/19 Page 63 of 74 PageID# 690



    that NBCUniversal wanted to do a program on Halper. Schecter represented that the

    program would help clear Lokhova’s name, and would hold “a powerful (if repugnant)

    man to account” and would hold America’s “top law enforcement agency to account”.

    “We will set the record straight, and right a wrong. It will be all the more powerful if

    NBC does it … because it’s the most watched network”. Schecter stated that she was

    “passionate about righting this wrong and telling your story, which exposes Halper’s true

    character, and calls out the FBI for relying on a slanderer who cares much more about

    telling a juicy yarn than the truth. This is a breach of justice full stop”. Schechter further

    stated that “[a]s a woman, and a professional woman, I shudder at the notion of a

    fallacious story about sleeping with Flynn and spying no less not just told around

    Cambridge but given to the press and reported as fact. I and my team in the investigative

    unit will take this story and it’s important implications very seriously and I believe our

    agencies (FBI and CIA) will be better for the fact that we shine a bright light on an

    unreliable and loose-lipped informant prone to inventing stories”.           In reliance on

    NBCUniversal’s representations, Lokhova decided to do an interview.               In light of

    Goldman/NYT’s and the Post’s suppression of the facts, Lokhova was skeptical, but she

    wanted the truth to told to the largest audience possible. NBCUniversal promised to

    make that happen. [https://twitter.com/RealSLokhova/status/1120500428381274112].

           177.    NBCUniversal       concealed     its   ulterior   motive    from     Lokhova.

    NBCUniversal was not interested in publishing the truth or holding anyone accountable.

    Rather, NBCUniversal was determined to defame and discredit General Flynn and

    Lokhova, and to blindly promote the “Russian collusion” narrative. The phone calls from

    Schecter after May 2018 went from fact-checking to interrogation-type questions to




                                                  63
Case 1:19-cv-00632-TSE-JFA Document 52 Filed 08/29/19 Page 64 of 74 PageID# 691



    twisting. Then, Lokhova noticed that she was being followed on Twitter by Ken Dilanian

    (Dilanian”) 20 and the producer of the Rachel Maddow Show, Mathew Alexander. Then,

    Schecter called and concealed the fact that others were on the line. During one call, it

    struck Lokhova that there were more than just her and Schecter on the line. Lokhova

    asked Schecter directly if Dilanian was listening to the call and feeding her questions?

    Schechter abruptly ended the call.    Schecter then called Lokhova from her mobile.

    Schecter sounded distressed, and said she was being pressured by her colleagues.

    Schecter said she believed Lokhova, but said a colleague at NBCUniversal with “25 years

    intelligence experience” was laughing and saying that “everyone at the CIA knows Flynn

    had an affair with Lokhova”.

           178.    In July 2018, Nance stated that he believed that Lokhova was a “sexy”

    woman agent:




    [https://twitter.com/MalcolmNance/status/1018954261391118338].

           179.    On July 19, 2018, Nance again stated that Lokhova was a “Honeypot”:




           20
                 Dilanian is a known to have a “closely collaborative relationship with the
    CIA”. [https://www.latimes.com/nation/nationnow/la-na-nn-tribune-dilanian-20140904-
    story.html].


                                              64
Case 1:19-cv-00632-TSE-JFA Document 52 Filed 08/29/19 Page 65 of 74 PageID# 692




    [https://twitter.com/MalcolmNance/status/1019640292004200450].

           180.   Halper knows what a real “honeypot” looks like.     He employed a

    honeypot named Azra Turk (“Turk”) in an attempt to entrap Trump aide Papadopoulos.

    [https://twitter.com/costareports/status/1124009254594187264;

    https://dailycaller.com/2019/05/02/stefan-halper-spygate-

    papadopoulos/?utm_source=Twitter&utm_campaign=atdailycaller&utm_medium=Social

    ].




                                               65
Case 1:19-cv-00632-TSE-JFA Document 52 Filed 08/29/19 Page 66 of 74 PageID# 693



             181.   At all times relevant to this action, Halper knew that Lokhova was not a

    honeypot.

                                   COUNT I – DEFAMATION

             182.   Plaintiff restates paragraphs 1 through 181 of this Amended Complaint,

    and incorporates them herein by reference.

             183.   The law of defamation protects a basic constitutional interest:            the

    individual’s right to personal security and the uninterrupted entitlement to enjoyment of

    his reputation. Gazette, Inc. v. Harris, 229 Va. 1, 7, 325 S.E.2d 713 (1985) (citation

    omitted). In Rosenblatt v. Baer, Mr. Justice Stewart emphasized that:

             “‘Society has a pervasive and strong interest in preventing and redressing attacks
             upon reputation.’ The right of a man to the protection of his own reputation from
             unjustified invasion and wrongful hurt reflects no more than our basic concept of
             the essential dignity and worth of every human being—a concept at the root of
             any decent system of ordered liberty … The destruction that defamatory
             falsehood can bring is, to be sure, often beyond the capacity of the law to redeem.
             Yet, imperfect though it is, an action for damages is the only hope for vindication
             or redress the law gives to a man whose reputation has been falsely dishonored …
             Surely if the 1950’s taught us anything, they taught us that the poisonous
             atmosphere of the easy lie can infect and degrade a whole society.”

    383 U.S. 75, 92-93 (1966); id. Milkovich v. Lorain Journal Co., 497 U.S. 1, 12 (1990)

    (“Good name in man and woman, dear my lord, Is the immediate jewel of their souls. Who

    steals my purse steals trash; ‘Tis something, nothing; ‘Twas mine, `tis his, and has been slave

    to thousands; But he that filches from me my good name Robs me of that which not enriches

    him, And makes me poor indeed.”) (quoting WILLIAM SHAKESPEARE, OTHELLO, act 3

    sc. 3)). 21


             21
                   Libelous speech is not protected by the First Amendment. Bose Corp. v.
    Consumers Union of the United States, Inc., 466 U.S. 485, 504 (1984) (cited in Pendleton
    v. Newsome, 290 Va. 162, 173, 772 S.E.2d 759 (2015)); id. United States v. Alvarez, 132
    S. Ct. 2537, 2560 (2012) (“false factual statements possess no First Amendment value.”).


                                                  66
Case 1:19-cv-00632-TSE-JFA Document 52 Filed 08/29/19 Page 67 of 74 PageID# 694



           184.     Halper and the media Defendants each used the Internet, print media,

    Twitter and Facebook to make, publish and republish numerous false factual statements

    of and concerning Lokhova.        These statements are detailed verbatim above.         The

    Defendants published the false statements without privilege of any kind.

           185.     At all times relevant to this action, Andrew, the Journal, the Guardian, the

    Times and the Post acted as co-conspirators and agents of Halper. While the conspiracy

    between Halper, Andrew and the media Defendants continued, the media Defendants

    made, published and republished numerous false factual statements of and concerning

    Lokhova.      These statements are detailed verbatim above.        The media Defendants

    published the false statements without privilege of any kind. Halper is liable for Andrew

    and the media Defendants’ false and defamatory statements as a matter of law.

           186.     The false statements constitute defamation per se. The statements accuse

    and impute to Lokhova the commission of crimes involving moral turpitude and for

    which Lokhova may be punished and imprisoned in a state or federal institution. The

    statements impute to Lokhova an unfitness to perform the duties of an office or

    employment for profit, or the want of integrity in the discharge of the duties of such

    office or employment. Finally, the Defendants’ false statements also prejudice Lokhova

    in her profession and employment as a historian, academic and author.

           187.     By publishing the Andrew Article, the WSJ Article, the Guardian Article,

    the NYT Article, the Post Article and the MSNBC statements and tweets in print, on the

    Internet, and by tweeting these statements to the Twitter universe, the Defendants knew

    or should have known that their defamatory statements would be republished over and

    over by third-parties to Lokhova’s detriment.          Republication by both identified




                                                 67
Case 1:19-cv-00632-TSE-JFA Document 52 Filed 08/29/19 Page 68 of 74 PageID# 695



    subscribers and Twitter users and by anonymous persons was the natural and probable

    consequence of the Defendants’ actions and was actually and/or presumptively

    authorized the Defendants. In addition to the original publications of the Articles, the

    Defendants are liable for the republications of the false and defamatory statements by

    third-parties under the doctrine (the “republication rule”) announced by the Supreme

    Court of Virginia in Weaver v. Home Beneficial Co., 199 Va. 196, 200, 98 S.E.2d 687

    (1957) (“where the words declared on are slanderous per se their repetition by others is

    the natural and probable result of the original slander.”).

           188.    The Defendants’ false statements have harmed Lokhova and her

    reputation.

           189.    The Defendants made the false statements with actual or constructive

    knowledge that they were false or with reckless disregard for whether they were false.

    The Defendants acted with actual malice and reckless disregard for the truth for the

    following reasons:

                   a.      The Defendants conceived a story line in advance of any

    investigation and then consciously set out to make the evidence conform to the

    preconceived story. The Defendants pursued and regurgitated preconceived narratives

    about Lokhova and General Flynn that they knew to be false, and intentionally employed

    a scheme or artifice to defame Lokhova. Defendants acted intentionally, purposefully

    and in concert to accomplish an unlawful purpose through unlawful means, without

    regard for the Lokhova’s rights and interests.

                   b.      The Defendants knew their statements were false, and possessed

    information that demonstrated the falsity of their statements. Defendants’ fraudulent,




                                                 68
Case 1:19-cv-00632-TSE-JFA Document 52 Filed 08/29/19 Page 69 of 74 PageID# 696



    deceitful, deceptive, unethical and untruthful actions and omissions, which occurred over

    a lengthy period of time, show their actual malice towards Lokhova.

                   c.      The media Defendants abandoned all journalistic standards in

    writing, editing and publishing the Articles at issue.          Indeed, they acted as

    counterintelligence operatives rather than as journalists.

                   d.      The Defendants relied on sources that they knew to be wholly

    debunked and unreliable.

                   e.      The Defendants were in possession of information that

    demonstrated that their statements about Lokhova were false.

                   f.      The Defendants exhibited an extreme, institutional hatred for

    Lokhova, General Flynn and President Trump.

                   g.      The media Defendants exhibited extreme bias in their reporting,

    editing and publishing concerning Lokhova.

                   h.      The Defendants chose to manufacture and publish false and

    scandalous statements and use insulting words that were unnecessarily strong and that

    constitute violent, abusive, hateful, sensational language, disproportionate to the

    occasion. The words chosen by the Defendants evince their ill-will, spite and actual

    malice.

                   i.      The Defendants did not act in good faith because, in the total

    absence of evidence, they could not have had an honest belief in the truth of their

    statements about Lokhova.




                                                 69
Case 1:19-cv-00632-TSE-JFA Document 52 Filed 08/29/19 Page 70 of 74 PageID# 697



                      j.    The Defendants reiterated, repeated and continued to republish the

    false defamatory statements about Lokhova out of a desire to hurt her and to permanently

    stigmatize her.

                      k.    The Defendants initiated the defamation in retaliation and reprisal,

    and went out of their way to publish and then republish false statements about Lokhova

    that the Defendants knew were untrue.

                      l.    Via email and Twitter, Lokhova demanded a retraction of the

    defamatory statements. The Defendants refused to correct, retract or apologize.

           190.       As a direct result of the Defendants’ defamation, Lokhova suffered

    presumed damages and actual damages, including, but not limited to, insult, pain,

    embarrassment, humiliation, mental suffering, injury to her reputation, loss of income

    and business, special damages, costs, and other out-of-pocket expenses, in the sum of

    $25,000,000 or such greater amount as is determined by the Jury.

                           COUNT II – COMMON LAW CONSPIRACY

           191.       Plaintiff restates paragraphs 1 through 190 of this Amended Complaint,

    and incorporates them herein by reference.

           192.       Beginning in 2016 and continuing through May 2018, Halper combined,

    associated, agreed or acted in concert together and with one or more agents of the FBI,

    the Journal, the Guardian, the Times, the Post, and other operatives or agents (whose

    identity is unknown at this time) for the express purposes of injuring Lokhova,

    intentionally and unlawfully impeding and interfering with her business and employment,

    and defaming Lokhova. In furtherance of the conspiracy and preconceived plan, the

    Defendants engaged in a joint scheme the unlawful purpose of which was to destroy




                                                 70
Case 1:19-cv-00632-TSE-JFA Document 52 Filed 08/29/19 Page 71 of 74 PageID# 698



    Lokhova’s personal and professional reputations, advance the goals of the

    counterintelligence operation and, ultimately, to overthrow President Trump.

           193.    The Defendants acted intentionally, purposefully, without lawful

    justification, and with the express knowledge that they were defaming Lokhova. As

    evidenced by their concerted action online, in print and via Twitter, the Defendants acted

    with the express and malicious intent to cause Lokhova permanent injury.

           194.    The Defendants’ actions constitute a conspiracy at common law.

           195.    As a direct result of the Defendants’ willful misconduct, Lokhova suffered

    actual damages, including, but not limited to, insult, pain, embarrassment, humiliation,

    mental suffering, injury to her reputation, loss of income and business, special damages,

    costs, and other out-of-pocket expenses, in the sum of $25,000,000 or such greater

    amount as is determined by the Jury.

                        COUNT III – TORTIOUS INTERFERENCE

           196.    Plaintiff restates paragraphs 1 through 195 of this Amended Complaint

    and incorporates them herein by reference.

           197.    Lokhova had valid and reasonable contracts and business expectancies in

    her book deals and employment as a historian, academic and author.

           198.    By reason of their discussions and interactions with Lokhova and amongst

    themselves and/or with Andrew, the Defendants each had knowledge of Lokhova’s

    contracts and business expectancies.

           199.    The Defendants intentionally interfered with Lokhova’s property rights

    and business expectancies by, inter alia, devising, aiding, abetting and actively

    participating in the scheme to defame and injure Lokhova by intentionally lying in the




                                                 71
Case 1:19-cv-00632-TSE-JFA Document 52 Filed 08/29/19 Page 72 of 74 PageID# 699



    Articles at issue, by fabricating evidence and claims about Lokhova and General Flynn,

    and by encouraging others to republish the false and defamatory statements.            The

    Defendants’ improper methods, actions and practices were, inter alia, defamatory,

    unethical, oppressive, over-reaching, fraudulent, hostile, and sharp.

           200.    As a direct result of the Defendants’ tortious interference with Lokhova’s

    contracts and valid business expectations, Lokhova suffered damage and incurred loss,

    including, without limitation, loss of income and business, damage to reputation, prestige

    and standing, court costs, and other damages in the amount of $25,000,000 or such

    greater amount as is determined by the Jury.



           Lokhova alleges the foregoing based upon personal knowledge, public statements

    of others, and records in her possession. Lokhova believes that substantial additional

    evidentiary support, which is in the exclusive possession of the Defendants, the FBI,

    Cambridge University, and their agents and other third-parties, will exist for the

    allegations and claims set forth above after a reasonable opportunity for discovery.

           Lokhova reserves her right to amend this Complaint upon discovery of additional

    instances of Defendants’ wrongdoing.



                       CONCLUSION AND REQUEST FOR RELIEF

           WHEREFORE, Plaintiff, Svetlana Lokhova, respectfully requests the Court to

    enter Judgment against the Defendants, jointly and severally, as follows:

           A.      Compensatory damages in the amount of $25,000,000 or such greater

    amount as is determined by the Jury;




                                                72
Case 1:19-cv-00632-TSE-JFA Document 52 Filed 08/29/19 Page 73 of 74 PageID# 700



           B.     Punitive damages in the amount of $350,000 or the maximum amount

    allowed by law;

           C.     Prejudgment interest from February 19, 2017 until the date Judgment is

    entered at the maximum rate allowed by law;

           D.     Postjudgment interest at the rate of six percent (6%) per annum until paid;

           E.     Attorney’s Fees and Costs;

           F.     Such other relief as is just and proper.



                             TRIAL BY JURY IS DEMANDED



    DATED:        May 23, 2019



                                 SVETLANA LOKHOVA



                                 By:     /s/ Steven S. Biss
                                         Steven S. Biss (VSB # 32972)
                                         300 West Main Street, Suite 102
                                         Charlottesville, Virginia 22903
                                         Telephone:      (804) 501-8272
                                         Facsimile:      (202) 318-4098
                                         Email:          stevenbiss@earthlink.net

                                         Counsel for Plaintiff, Svetlana Lokhova




                                                73
Case 1:19-cv-00632-TSE-JFA Document 52 Filed 08/29/19 Page 74 of 74 PageID# 701



                              CERTIFICATE OF SERVICE

          I hereby certify that on August 29, 2019 a copy of the foregoing was filed

    electronically using the Court’s CM/ECF system, which will send notice of electronic

    filing to counsel for the Defendant and all interested parties receiving notices via

    CM/ECF.




                               By:    /s/Steven S. Biss
                                      Steven S. Biss (VSB # 32972)
                                      300 West Main Street, Suite 102
                                      Charlottesville, Virginia 22903
                                      Telephone:      (804) 501-8272
                                      Facsimile:      (202) 318-4098
                                      Email:          stevenbiss@earthlink.net

                                      Counsel for Plaintiff, Svetlana Lokhova




                                            74
